                                                                     Case 8:18-ap-01168-SC      Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                                                                                                 Main Document    Page 1 of 60


                                                                     1   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         Richard M. Pachulski (State Bar No. 90073)
                                                                     2   10100 Santa Monica Blvd., 13th Floor
                                                                         Los Angeles, California 90067-4003
                                                                     3   Telephone: 310.277.6910
                                                                         Email: rpachulski@pszjlaw.com
                                                                     4
                                                                         RAINES FELDMAN LLP
                                                                     5   Hamid R. Rafatjoo (State Bar No. 181564)
                                                                         1800 Avenue of the Stars, 12th Floor
                                                                     6   Los Angeles, California 90067
                                                                         Telephone: 310.440.4100
                                                                     7   E-mail: hrafatjoo@raineslaw.com

                                                                     8   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                         Alan J. Kessel (State Bar No. 130707)
                                                                     9   5 Park Plaza, Suite 1400
                                                                         Irvine, California 92614-2545
                                                                    10   Telephone: 949.622.2700
                                                                         Email: alan.kessel@troutman.com
                                                                    11
                                                                         Attorneys for Creditors and Intervenors
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   HAUSMAN HOLDINGS, LLC and
                                                                         DAVID and PAMELA MOELLENHOFF
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                                                 UNITED STATES BANKRUPTCY COURT
                                                                    14
                                                                                        CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                                                                    15

                                                                    16   In re:                                       Case No. 8:16-bk-12589-SC

                                                                    17   ANDREA STEINMANN DOWNS,                      Chapter 7

                                                                    18                              Debtor.           Adversary No. 8:18-ap-01168-SC

                                                                    19

                                                                    20   THOMAS H. CASEY, Chapter 7 Trustee,          HAUSMAN HOLDINGS, LLC’S AND
                                                                                                                      DAVID AND PAMELA
                                                                    21                                                MOELLENHOFF’S AND THEIR
                                                                                                    Plaintiff,        COUNSEL’S OPPOSITION TO
                                                                    22                                                DEFENDANTS’ MOTION FOR
                                                                                  v.                                  SANCTIONS UNDER RULE 9011 OF THE
                                                                    23                                                FEDERAL RULES OF BANKRUPTCY
                                                                                                                      PROCEDURE; MEMORANDUM OF
                                                                    24   LORA RAE STEINMANN, ET AL.,                  POINTS AND AUTHORITIES; AND
                                                                                                                      DECLARATION OF HAMID R.
                                                                    25                              Defendants.       RAFATJOO

                                                                    26                                                Date:           September 2, 2021
                                                                                                                      Time:           11:00 a.m.
                                                                    27                                                Courtroom:      5C

                                                                    28


                                                                         #118393301v1
                                                                     Case 8:18-ap-01168-SC                Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                                       Desc
                                                                                                           Main Document    Page 2 of 60


                                                                     1                                                    TABLE OF CONTENTS

                                                                     2                                                                                                                                  Page(s)

                                                                     3

                                                                     4
                                                                         I.                 INTRODUCTION ........................................................................................................ 1
                                                                     5
                                                                         II.                STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY ............. 5
                                                                     6            A.        The Debtor’s Bankruptcy Case and the Adversary Action ........................................... 5
                                                                     7            B.        This Court’s and the BAP’s Respective Denials of the Steinmanns’ Motions to
                                                                                            Dismiss the Adversary Complaint ................................................................................ 5
                                                                     8            C.        This Court’s Second Denial of The Steinmanns’ No Valid Claim Defense in
                                                                                            Compelling Discovery and Sanctioning Lora Steinmann ............................................. 7
                                                                     9
                                                                                  D.        This Court’s Third Denial of the Steinmanns’ No Valid Claim Defense in Granting
                                                                    10                      Creditors’ Motion to Intervene in the Adversary Action .............................................. 8
                                                                                  E.
                                                                                  The Service of the 9011 Motion and the Dismissal of the Adversary Action .............. 9
                                                                    11
                                                                                  F.
                                                                                  The District Court’s Denial of the Steinmanns’ No Valid Defense Argument in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            Substantively Affirming the Motion to Compel and Sanctions Orders ........................ 9
                                                                              G.  The Steinmanns’ Late Filed 9011 Motion .................................................................. 10
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         III.     LEGAL STANDARD APPLICABLE TO RULE 9011 MOTIONS ......................... 11
                                                                    14   IV.      ARGUMENT .............................................................................................................. 13
                                                                    15        A.  This Court’s and the BAP’s Prior Orders and Rulings Legally Preclude the Imposition
                                                                                  of Rule 9011 Sanctions ............................................................................................... 13
                                                                    16        B.  The 9011 Motion Also Must Be Denied Because It Is Untimely ............................... 18
                                                                    17        C.  It is the Steinmanns’ Rule 9011 Motion Alone Which is “Objectively Frivolous” and
                                                                                  Has Been Filed for an “Improper Purpose” ................................................................ 20
                                                                    18   V.       CONCLUSION ........................................................................................................... 22
                                                                    19   DECLARATION OF HAMID R. RAFATJOO ............................................................................... 213

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         #118393301v1                                                       i
                                                                     Case 8:18-ap-01168-SC                   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                                           Desc
                                                                                                              Main Document    Page 3 of 60


                                                                     1                                                     TABLE OF AUTHORITIES

                                                                     2                                                                                                                                         Page(s)

                                                                     3   Cases
                                                                         Am. Title Ins. Co. v. Lacelaw Corp.,
                                                                     4      861 F.2d 224 (9th Cir.1988) ........................................................................................................... 16
                                                                         Ashcroft v. Iqbal,
                                                                     5      556 U.S. 662 (2009) ........................................................................................................................ 14
                                                                     6   Baxter v. MBA Grp. Ins. Tr. Health & Welfare Plan,
                                                                            958 F. Supp. 2d 1223 (W.D. Wash. 2013)...................................................................................... 16
                                                                     7   Bowers v. Nat’l Collegiate Athletic Ass’n,
                                                                            475 F.3d 524 (3d Cir. 2007) ............................................................................................................. 1
                                                                     8
                                                                         Bus. Guides, Inc. v. Chromatic Communs. Enters.,
                                                                     9      498 U.S. 533 (1991) .................................................................................................................. 12, 15
                                                                         Childs v. State Farm Mut. Auto Ins. Co.,
                                                                    10      29 F.3d 1018 (5th Cir. 1994) .......................................................................................................... 17
                                                                    11   Compare, In re Cement Antitrust Litig.,
                                                                            673 F.2d 1020 (9th Cir. 1982) ........................................................................................................ 15
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Country Inns & Suites by Carlson, Inc. v. Gokul Mgmt., Civil Action No. 07-2044 (DRD),
                                                                            2007 U.S. Dist. LEXIS 59407, at *12 (D.N.J. Aug. 13, 2007)....................................................... 14
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         DeStefano v. Twentieth Century Fox Film Corp.,
                                                                    14      11 F.3d 123 (2d Cir. 1997) ....................................................................................................... 14, 18
                                                                         Draper & Kramer, Inc. v. Baskin-Robbins, Inc.,
                                                                    15      690 F. Supp. 728 (N.D. Ill. 1988) ................................................................................................... 20
                                                                    16   G.C. & K.B. Invs., Inc. v. Wilson,
                                                                            326 F.3d 1096 (9th Cir. 2003) ........................................................................................................ 11
                                                                    17   Gaiardo v. Ethyl Corp.,
                                                                            835 F.2d 479 (3d Cir. 1987) ........................................................................................................... 12
                                                                    18
                                                                         Gal. v. Viacom Int’l, Inc.,
                                                                    19      403 F. Supp. 294 (S.D.N.Y. 2005) ................................................................................................. 13
                                                                         Gary v. Braddock Cemetery,
                                                                    20      517 F.3d 195 (3d Cir. 2008) ........................................................................................................... 20
                                                                    21   Gospel Missions of Am. v. City of Los Angeles,
                                                                            328 F.3d 548 (9th Cir. 2003) .......................................................................................................... 16
                                                                    22   Grant v. Bostwick,
                                                                            No. 15-cv-874 WQH (BLM), 2016 U.S. Dist. LEXIS 96078, at *18
                                                                    23      (S.D. Cal. July 20, 2016) ................................................................................................................ 19
                                                                    24   Holgate v. Baldwin,
                                                                            425 F.3d 671 (9th Cir. 2005) ...................................................................................................... 4, 19
                                                                    25   Hudson v. Moore Business Forms, Inc.,
                                                                            836 F.2d 1156 (9th Cir. 1986) .................................................................................................... 2, 15
                                                                    26
                                                                         In re Bertain,
                                                                    27      215 B.R. 438 (B.A.P. 9th Cir. 1997) .............................................................................................. 15
                                                                         In re Brooks-Hamilton,
                                                                    28      400 B.R. 238 (B.A.P. 9th Cir. 2009) .............................................................................................. 11

                                                                         #118393301v1                                                            ii
                                                                     Case 8:18-ap-01168-SC                   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                                           Desc
                                                                                                              Main Document    Page 4 of 60


                                                                     1   In re Crystal Cathedral Ministries,
                                                                            No. 2:12-bk-15665-RK, 2020 Bankr. LEXIS 851, at *164 n. 25
                                                                     2      (Bankr. C.D. Cal. Mar. 31, 2020) ................................................................................................... 11
                                                                         In re Dane,
                                                                     3      No. CC-13-1298-KiLaPa, 2014 Bankr. LEXIS 2378, at *19
                                                                            (B.A.P. 9th Cir. May 30, 2014) .................................................................................................. 2, 15
                                                                     4
                                                                         In re Quinones,
                                                                     5      543 B.R. 638 (Bankr. N.D. Cal. 2015) ............................................................................... 11, 18, 21
                                                                         In re Radakovich,
                                                                     6      No. WW-13-1254-KuPaJu, 2014 Bankr. LEXIS 4017, at *11
                                                                            (B.A.P. 9th Cir. Sep. 19, 2014), at *10 (B.A.P. 9th Cir. Sept. 19, 2014) ................................. 11, 12
                                                                     7
                                                                         In re Theokary,
                                                                     8      Nos. 07-110008 ELF, 09-051, 2012 Bankr. LEXIS 4020, at *5 n. 3
                                                                            (Bankr. E.D. Pa. 2012) .................................................................................................................... 14
                                                                     9   In re Villa Madrid,
                                                                            110 B.R. 919 (9th Cir. BAP 1990) ................................................................................................. 12
                                                                    10
                                                                         In re Waldrop,
                                                                    11      No. 15-14689-JDL, 2017 Bankr. LEXIS 3720, at *17 (Bankr. W.D. Okla. Oct. 25, 2017) .......... 20
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         In re Yagman,
                                                                    12      796 F.2d 1165 (9th Cir. 1986) .................................................................................................. 18, 21
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Instant Checkmate, Inc. v. Background Alert, Inc.,
                                            ATTORNEYS AT LAW




                                                                            No. 3:14-cv-01182-MMA-DHB, 2014 U.S. Dist. LEXIS 190115, at *20
                                                                    14      (S.D. Cal. Dec. 4, 2014) .................................................................................................................. 13
                                                                         Islamic Shura Council of S. Cal. v. FBI,
                                                                    15      757 F.3d 870 (9th Cir. 2014) ................................................................................................ 4, 18, 19
                                                                    16   Kaplan v. Zenner,
                                                                            956 F.2d 149 (7th Cir. 1991) .......................................................................................................... 20
                                                                    17   Kohler v. Inter–Tel Techs.,
                                                                            244 F.3d 1167 (9th Cir.2001) ......................................................................................................... 16
                                                                    18
                                                                         Loumena v. Kennedy,
                                                                    19      No. 15-CV-00951-LHK, 2015 U.S. Dist. LEXIS 139369, at *17
                                                                            (N.D. Cal. Oct. 13, 2015) ................................................................................................................ 13
                                                                    20   Operating Eng’rs Pension Trust v. A-C Co.,
                                                                            859 F.2d 1336 (9th Cir. 1988) ............................................................................................ 11, 12, 15
                                                                    21
                                                                         Philips v. Gilman,
                                                                    22      836 Fed. App’x 511 (9th Cir. 2020) ............................................................................................... 19
                                                                         Price v. Hawaii,
                                                                    23      789 F. Supp. 330 (D. Haw. 1992) ................................................................................................... 19
                                                                    24   Purgess v. Sharrock,
                                                                            33 F.3d 134 (2d Cir. 1994) ............................................................................................................. 16
                                                                    25   Riverhead Sav. Bank v. Nat’l Mortg. Equity Corp.,
                                                                            893 F.2d 1109 (9th Cir. 1990) ........................................................................................................ 12
                                                                    26
                                                                         Rose v. Seamless Fin. Corp.,
                                                                    27       916 F. Supp. 2d 1160 (S.D. Cal. 2013) ...................................................................................... 4, 13
                                                                         Safe-Strap Co. v. Koala Corp.,
                                                                    28      270 F. Supp. 2d 407 (S.D.N.Y. 2003) ............................................................................................ 20

                                                                         #118393301v1                                                           iii
                                                                     Case 8:18-ap-01168-SC                    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                                           Desc
                                                                                                               Main Document    Page 5 of 60


                                                                     1   Steinberg v. Nationwide Mut. Ins. Co.,
                                                                            418 F. Supp. 2d 215 (E.D.N.Y. 2006) ............................................................................................ 13
                                                                     2   Strom v. United States,
                                                                            641 F.3d 1051 (9th Cir. 2011) .................................................................................................. 11, 16
                                                                     3
                                                                         Team Obsolete Ltd. v. AHRMA, Ltd.,
                                                                     4      216 FRD 29 (E.D.N.Y. 2003) ......................................................................................................... 20
                                                                         Ted Lapidus, S.A. v. Vann,
                                                                     5      112 F.3d 91 (2d Cir. 1997) ............................................................................................................... 1
                                                                     6   Thompson v. United Transp. Union,
                                                                            167 F. Supp. 2d 1254 (D. Kan. 2001) ............................................................................................. 20
                                                                     7   United Nat’l Ins. Co. v. R&D Latex Corp.,
                                                                            242 F.3d 1102 (9th Cir. 2001) ........................................................................................................ 12
                                                                     8
                                                                         United States Nat’l Ins. Co. v. Spectrum Worldwide, Inc.,
                                                                     9      555 F.3d 772 (9th Cir. 2009) .......................................................................................................... 16
                                                                         United States v. Bentson,
                                                                    10      947 F.2d 1353 (9th Cir.1991) ......................................................................................................... 16
                                                                    11   Wade v. Gaither,
                                                                            623 F. Supp. 2d 1277 (D. Utah 2009) ............................................................................................. 13
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Williams v. Aho,
                                        SAN FRANCISCO, CALIFORNIA




                                                                            No. CV 16-2088 PSG (FFMx), 2016 U.S. Dist. LEXIS 195930, at *9-10
                                                                    13
                                            ATTORNEYS AT LAW




                                                                            (C.D. Cal. Sep. 2, 2016) .................................................................................................................. 13
                                                                    14   Statutes
                                                                         11 U.S.C. § 544(b)(1) ........................................................................................................................... 6
                                                                    15   Rules
                                                                         Fed. R. Bankr. P. 9001(b)(1)-(2)......................................................................................................... 11
                                                                    16
                                                                         Fed. R. Bankr. P. 9001(c)(2)(A) ......................................................................................................... 11
                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         #118393301v1                                                            iv
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                  Desc
                                                                                                    Main Document    Page 6 of 60


                                                                     1           Creditors and Intervenors Hausman Holdings, LLC and David and Pamela Moellenhoff

                                                                     2   (collectively, “Creditors”) and their counsel1 submit the following opposition (“Opposition”) to the

                                                                     3   Motion for Sanctions Under Rule 9011 of the Federal Rules of Bankruptcy Procedure (the “9011

                                                                     4   Motion”) filed by Defendants Lora Rae Steinmann, Heinz H. Steinmann, Eric Steinmann, Susanna

                                                                     5   Steinmann Wilson, Thomas Steinmann, John Steinmann, Mary Steinmann Sypkens, Teresa Steinmann

                                                                     6   Stapleton, Kay Steinmann Belknap, Jeff Steinmann, and Heinz J. Steinmann (collectively, the

                                                                     7   “Steinmanns”). (Adv. Dkt. No. 316). In support of their Opposition, Creditors respectfully state as

                                                                     8   follows:

                                                                     9   I.      INTRODUCTION

                                                                    10           Despite professing an alleged desire to extricate themselves from this adversary action (the

                                                                    11   “Adversary Action”), the Steinmanns, through the 9011 Motion filed by their newly retained counsel,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   DiBenedetto, Lapcevic & Draa LLP (the “DiBenedetto Firm”), not only seek to continue and expand
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   this action long-after it has been dismissed, but also fail to address, much less refute, the controlling
                                            ATTORNEYS AT LAW




                                                                    14   law and facts mandating that motion’s denial. That is particularly true where the Chapter 7 Trustee’s

                                                                    15   (the “Trustee”) adversary complaint (“Adversary Complaint”) survived four separate legal

                                                                    16   challenges to its legal tenability in this Court and in the Ninth Circuit Bankruptcy Appellate Panel

                                                                    17   (“BAP”) prior to its dismissal via a Motion for Judgment on the Pleadings in November 2020 (the

                                                                    18

                                                                    19   1
                                                                           In marked contrast to the Steinmanns’ Motion for Sanctions Pursuant to the Court’s Inherent
                                                                         Authority [see Adv. Dkt. No. 324 at “Notice” and n. 1], counsel for the Creditors and the Trustee
                                                                    20   neither are named nor are otherwise mentioned in the 9011 Motion. Those conspicuous omissions
                                                                         alone legally require the denial of the 9011 Motion against such counsel to the extent the Steinmanns
                                                                    21   now attempt to claim that the 9011 Motion additionally is brought against those attorneys and their
                                                                         law firms. See, e.g., Bowers v. Nat’l Collegiate Athletic Ass’n, 475 F.3d 524, 544-545 (3d Cir. 2007)
                                                                    22   (“It is clear that attorneys for Bowers had no notice whatsoever that the District Court was
                                                                         contemplating entering sanctions against them prior to the hearing on Temple’s motion. Temple’s
                                                                    23   original sanctions motion requested sanctions against plaintiff, not plaintiff’s counsel . . . . Until the
                                                                         District Court’s opinion and order was filed, attorneys for Bowers had no idea that the Court was even
                                                                    24   considering levying sanctions against them.”); Ted Lapidus, S.A. v. Vann, 112 F.3d 91, 96-97 (2d Cir.
                                                                         1997) (“The purpose of particularized notice is to put counsel on notice as to the particular factors that
                                                                    25   he must address if he is to avoid sanctions,” and “a sanctioned attorney must [therefore] receive
                                                                         specific notice of the conduct alleged to be sanctiononable and the standard by which that conduct will
                                                                    26   be assessed”). In an abundance of caution, and without waiver and in express reservation of their
                                                                         respective rights under the law, Creditors’ counsel, Raines Feldman LLP and Hamid R. Rafatjoo, and
                                                                    27   Troutman Pepper Hamilton Sanders LLP and Alan J. Kessel have retained counsel in connection with
                                                                         this Rule 9011 Motion, each of whom are expected to file Notices of Appearance in this action in the
                                                                    28   near future.

                                                                         #118393301v1                                        1
                                                                     Case 8:18-ap-01168-SC          Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                 Desc
                                                                                                     Main Document    Page 7 of 60


                                                                     1   “MJOP Ruling”), three of which challenges occurred and were denied before Creditors obtained

                                                                     2   leave to partially intervene in this case.

                                                                     3           First, as Creditors notified the Steinmanns in October 2020—nearly 10 months before they

                                                                     4   filed their 9011 Motion (Adv. Dkt. No. 285 at pp. 4:17-6:13; 7:4-15)—the “ultimate failure” of the

                                                                     5   Adversary Complaint via the MJOP Ruling is legally irrelevant to the availability and propriety of

                                                                     6   sanctions,2 as well as legally incapable of justifying sanctions against Creditors by retroactively

                                                                     7   negating this Court’s and the BAP’s prior Orders and rulings, each of which uniformly and repeatedly

                                                                     8   confirmed the legal tenability of the Adversary Complaint. Specifically:

                                                                     9          In January 2019, after extensive briefing and multiple hearings, this Court denied the

                                                                    10           Steinmanns’ two separate Rule 12(b)(6) Motions to Dismiss the Adversary Complaint in their

                                                                    11           entirety, finding that the Trustee had stated legally cognizable claims relating to the fraudulent
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           transfer of debtor Andrea S. Downs’ (the “Debtor”) interest in the Steinmanns’ valuable
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           revocable trust (“Revocable Trust”). (Adv. Dkt. Nos. 25, 27, 49-50). Having denied the
                                            ATTORNEYS AT LAW




                                                                    14           Steinmanns’ Rule 12(b)(6) Motions to Dismiss, this Court “axiomatic[ally]” determined that

                                                                    15           the Adversary Complaint had both a “legal basis” and correspondingly was “plausible” under

                                                                    16           the law. See In re Dane, No. CC-13-1298-KiLaPa, 2014 Bankr. LEXIS 2378, at *19 (B.A.P.

                                                                    17           9th Cir. May 30, 2014);

                                                                    18          In April 2019, all three reviewing judges of the BAP denied the Steinmanns’ requests for

                                                                    19           interlocutory review and reversal of this Court’s denial of their Rule 12(b)(6) Motions to

                                                                    20           Dismiss, based upon the BAP’s express determination that those motions did not implicate any

                                                                    21           “controlling question of law” that could result in the “ultimate termination of the litigation,”

                                                                    22           but rather necessitated “the bankruptcy court’s . . . determination of crucial factual issues,”

                                                                    23           (Adv. Dkt. Nos. 117-118), which BAP rulings the Steinmanns never appealed;

                                                                    24

                                                                    25
                                                                         2
                                                                           Hudson v. Moore Business Forms, Inc., 836 F.2d 1156, 1159 (9th Cir. 1986) (finding that because
                                                                    26   (i) “[a]n objective standard of reasonableness is applied to determinations of frivolousness as well as
                                                                         improper purpose”; and because (ii) “[t]he key question in assessing frivolousness is whether a
                                                                    27   complaint states an arguable claim, and not whether the pleader is correct in his perception of the law”;
                                                                         it follows that (iii) “courts ‘do not examine the complaint in the same manner as a court considering a
                                                                    28   Rule 12(b)(6) motion,’ because ultimate failure on the merits is irrelevant.”)

                                                                         #118393301v1                                        2
                                                                     Case 8:18-ap-01168-SC           Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                  Desc
                                                                                                      Main Document    Page 8 of 60


                                                                     1            In September 2019—in reliance on this Court’s Orders denying the Steinmanns’ Rule 12(b)(6)

                                                                     2             Motions to Dismiss, and the BAP’s affirmance of those denials—Creditors moved to intervene

                                                                     3             in the Adversary Action on the grounds that they “possesse[d] a significant and concreate

                                                                     4             interest in the outcome of [that proceeding] by virtue of their (i) status as the Debtor’s largest

                                                                     5             creditors; and the (ii) significant value of the Debtor’s fraudulently transferred interest in the

                                                                     6             [Revocable] Trust”; and that (iii) “[i]f the Debtor and Steinmanns prevail[ed] in the []

                                                                     7             Adversary Action, the Debtor’s interest in the [Revocable] Trust [would] remain beyond the

                                                                     8             reach of the Trustee, and the Estate [would] correspondingly be denied a potentially significant

                                                                     9             asset that [could] be used to satisfy the Debtor’s creditors.” (Adv. Dkt. No. 122). This Court

                                                                    10             thereafter granted Creditors permission in December 2019 to partially intervene in the

                                                                    11             Adversary Complaint’s respective second and third causes of action for a resulting trust and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12             declaratory relief: (a) based upon its express finding and ruling that Creditors have carried
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13             “the[ir] burden of showing that [those] purported claims exist[ed] under some substantive
                                            ATTORNEYS AT LAW




                                                                    14             law”; and (b) over the Steinmanns’ objections that Creditors allegedly did “not hold” any

                                                                    15             “independent” or valid “legal claims that can be asserted against” them as to the Revocable

                                                                    16             Trust. (Adv. Dkt. Nos. 135, 145);

                                                                    17            Between January and April 2020—and consistent with each of its and the BAP’s prior Orders

                                                                    18             upholding the legal tenability of the Adversary Complaint—this Court entered several

                                                                    19             additional Orders not only (i) rejecting the Steinmanns’ efforts to avoid discovery based upon

                                                                    20             their assertion that the Debtor’s interest in the Revocable Trust did not constitute bankruptcy

                                                                    21             estate property; but also (ii) compelling the Steinmanns to participate in discovery; and (iii)

                                                                    22             sanctioning Lora Steinmann for her refusal to do so. (Bk. Dkt.3 Nos. 759, 816, 848); and

                                                                    23            In March 2021, following the entry of judgment in the Adversary Action, the California Central

                                                                    24             District Court (“District Court”) entered an Order which, in addition to (a) affirming this

                                                                    25             Court’s decision to sanction Lora Steinmann for her discovery violations during the pendency

                                                                    26             of this case; also (b) rejected Lora Steinmann’s contention on appeal that she should be relieved

                                                                    27             from the consequences of her malfeasance because the MJOP Ruling purportedly eradicated

                                                                    28   3
                                                                             In re Andrea S. Downs, 8:16-bk-12589-SC (Bankr. C.D. Cal.).

                                                                         #118393301v1                                          3
                                                                     Case 8:18-ap-01168-SC          Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                Desc
                                                                                                     Main Document    Page 9 of 60


                                                                     1            and nullified this Court’s and the BAP’s prior Orders and rulings which determined the legal

                                                                     2            tenability of the Adversary Complaint, and this Court’s corresponding Motion to Compel and

                                                                     3            Sanctions Orders compelling the Steinmanns to participate in discovery related to that

                                                                     4            pleading’s claims. (Dist. Ct.4 Dkt. Nos. 9, 15).

                                                                     5   See also, infra, at Section II.A-G for further discussion of procedural background.

                                                                     6            Simply put, neither Creditors nor their counsel can legally be punished for intervening in and

                                                                     7   thereafter assisting in the prosecution of this action with this Court’s express authorization, and in

                                                                     8   good-faith reliance on the foregoing Orders and rulings by this Court and the BAP consistently

                                                                     9   upholding the legal tenability of the Adversary Complaint. See, e.g., Rose v. Seamless Fin. Corp., 916

                                                                    10   F. Supp. 2d 1160, 1174 (S.D. Cal. 2013) (Rule 11 sanctions were legally unavailable where the court

                                                                    11   denied defendant’s motion to dismiss and the plaintiff had therefore “sufficiently alleged a non-
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   frivolous claim”). To the contrary, those prior Orders and rulings legally preclude a finding that
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Creditors’ intervention and prosecution of the Adversary Complaint were objectively “frivolous,” let
                                            ATTORNEYS AT LAW




                                                                    14   alone were pursued for an “improper purpose” within the meaning of Federal Rule of Bankruptcy

                                                                    15   Procedure 9011 (“Rule 9011”). See also, infra, at Section IV.A for further authorities legally

                                                                    16   precluding the imposition of sanctions after a complaint withstands a motion to dismiss.

                                                                    17            Second, the law is similarly clear that a Rule 9011 motion is untimely and is required to be

                                                                    18   denied where, as here, it is filed after the court has already adjudicated and disposed of the allegedly

                                                                    19   offending pleading. Indeed, it would be reversible error to award sanctions in light of the timing of

                                                                    20   the Rule 9011 Motion. See, e.g., Islamic Shura Council of S. Cal. v. FBI, 757 F.3d 870, 873 (9th Cir.

                                                                    21   2014) (reversing sanctions award where motion was filed after “the district court had already resolved

                                                                    22   the underlying dispute”). Moreover, even where a challenged pleading remains at issue, sanctions are

                                                                    23   still legally unavailable if the moving party delays seeking them until long-after the alleged

                                                                    24   misconduct initially occurred. See, e.g., Holgate v. Baldwin, 425 F.3d 671, 679 (9th Cir. 2005)

                                                                    25   (reversing sanctions award where defendant waited “over a year” after complaint was filed to pursue

                                                                    26   sanctions). That is precisely the case here, where the Steinmanns inexplicably waited to file their 9011

                                                                    27   Motion: (i) nearly 3 years after the Trustee commenced the Adversary Action; (ii) more than 9 months

                                                                    28   4
                                                                             Lora Rae Steinmann v. Hausman Holdings, LLC, et al., Case No. 8:20-cv-02272-RGK (C.D. Cal.).

                                                                         #118393301v1                                        4
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                Desc
                                                                                                   Main Document     Page 10 of 60


                                                                     1   after the 9011 Motion was first served; and (iii) more than 7 months after the Court issued its MJOP

                                                                     2   Ruling and dismissed the Adversary Complaint. As such, denial of the 9011 Motion further is required

                                                                     3   on the independently dispositive grounds that it is untimely as a matter of law. See also, infra, at

                                                                     4   Section IV.B for further authorities precluding untimely sanctions motions.

                                                                     5           For each of the foregoing reasons further detailed below, the 9011 Motion is legally required

                                                                     6   to be denied.

                                                                     7   II.     STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY

                                                                     8           A.      The Debtor’s Bankruptcy Case and the Adversary Action

                                                                     9           On June 19, 2016, the Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy

                                                                    10   Code (the “Bankruptcy Case”), less than 10 hours before the scheduled commencement of trial in

                                                                    11   Creditors’ then-pending fraud action against her in the Orange County Superior Court (the “State
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Court Action”). (Bk. Dkt. No. 1). On September 7, 2018, this Court converted the Debtor’s
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Bankruptcy Case into a Chapter 7 proceeding due to the Debtor’s obstructionism, resulting in the
                                            ATTORNEYS AT LAW




                                                                    14   appointment of Thomas H. Casey as Trustee. (Bk. Dkt. Nos. 267, 292-293).

                                                                    15           On September 6, 2018, the Trustee initiated the Adversary Action by filing the Adversary

                                                                    16   Complaint against the Revocable Trust’s trustees and beneficiaries (the Steinmanns) to avoid the

                                                                    17   fraudulent transfer of and recover the Debtor’s interest in that trust, from which the Debtor was

                                                                    18   strategically disinherited for the admitted purpose of denying her anticipated bankruptcy estate (the

                                                                    19   “Estate”) and creditors access to that asset. (Adv. Dkt. No. 1; see also concurrently filed Declaration

                                                                    20   of Hamid R. Rafatjoo (“Rafatjoo Decl.”), Ex. A [L. Steinmann 7/10/17 Examination] at pp. 47:8-16;

                                                                    21   Ex. B [L. Steinmann 9/3/19 Examination] at pp. 71:8-10, 72:23-25, 73:10-15; Ex. C [E. Steinmann

                                                                    22   Examination] at pp. 67:16-68:5).

                                                                    23           B.      This Court’s and the BAP’s Respective Denials of the Steinmanns’ Motions to

                                                                    24                   Dismiss the Adversary Complaint

                                                                    25           On November 18, 2018, the Steinmanns, by and through the four different law firms then

                                                                    26   representing them, filed two separate Rule 12(b)(6) Motions to Dismiss the Adversary Complaint on

                                                                    27   the alleged grounds that the Trustee had failed to state a valid claim for relief because (i) the Debtor

                                                                    28   purportedly lacked a legally cognizable property interest in the Revocable Trust; and (ii) the Debtor’s


                                                                         #118393301v1                                       5
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                 Desc
                                                                                                   Main Document     Page 11 of 60


                                                                     1   parents, as settlors of the Revocable Trust, were purportedly entitled to revoke the Debtor’s beneficial

                                                                     2   interest, and reallocate that interest to the trust’s other beneficiaries, for any reason whatsoever,

                                                                     3   including in strategic anticipation of the Debtor’s bankruptcy filing (the “No Valid Claim Defense”).

                                                                     4   (Adv. Dkt. No. 25 at pp. 9:18-10:6, 11:20-21:24; Adv. Dkt. No. 27 at pp. 1:2-13, 4:1-10:12).

                                                                     5           On January 15, 2019, this Court entered Orders denying the Steinmanns’ Motions to Dismiss

                                                                     6   (the “Motion to Dismiss Orders”), based upon its determination that both the Adversary Complaint

                                                                     7   and those motions raised “very interesting” and “cutting edge” issues that were “not ripe” for

                                                                     8   adjudication and resolution at the pleading stage. (Adv. Dkt. Nos. 49-50; see also Adv. Dkt. No. 48

                                                                     9   [1/8/19 Tr.] at pp. 36:17-37:6 (emphasis added)). The Steinmanns thereafter sought leave from the

                                                                    10   BAP to pursue interlocutory appeals of the Motion to Dismiss Orders. In doing so, the Steinmanns

                                                                    11   not only again made the same No Valid Claim Defense this Court had previously rejected, but also
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   argued that those Orders “present[ed] a question of first impression” regarding “whether the FDCPA
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   can be utilized in a bankruptcy case pursuant to 11 U.S.C. § 544(b)(1) to avoid the termination of a
                                            ATTORNEYS AT LAW




                                                                    14   revocable beneficiary’s former interest in a trust[,]” (Adv. Dkt. No. 58, 60; BAP Dkt.5 No. 2 at pp.

                                                                    15   2:4-25, 7:3-5, 8:3-20 (emphasis added)). The Steinmanns subsequently requested that this Court stay

                                                                    16   its Motion to Dismiss Orders pending the BAP’s resolution of their proposed interlocutory appeals in

                                                                    17   light of, inter alia, their argument and admission that those Orders implicated “a brand new issue of

                                                                    18   law” on which this Court “may be right” given that “this is a pretty unique case” involving the

                                                                    19   Steinmanns’ coordinated and strategically-timed revocation of the Debtor’s interest in the Revocable

                                                                    20   Trust. (Adv. Dkt. No. 134 [2/26/19 Tr.] at pp. 3:2-10, 7:4-5, 42:12-14 (emphasis added)).

                                                                    21           On April 10, 2019, the BAP denied the Steinmanns’ requests for interlocutory review and

                                                                    22   dismissed their proposed appeals (the “BAP Dismissal Orders”).            (Adv. Dkt. Nos. 117-118).

                                                                    23   Notably, despite expressly recognizing its authority to entertain and rule upon interlocutory appeals

                                                                    24   that involve “a controlling question of law” that “may materially advance [the] ultimate termination

                                                                    25   of the litigation or avoid wasted litigation[,]” the BAP declined to exercise that authority because it

                                                                    26   determined “factual issues” concerning “the character” of the Revocable Trust, and “whether [it] is

                                                                    27
                                                                         5
                                                                           Lora Rae Steinmann, et al. v. Thomas H. Casey, BAP Nos. CC-19-1020, CC-19-1021
                                                                    28   (B.A.P. 9th Cir.).

                                                                         #118393301v1                                       6
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                Desc
                                                                                                   Main Document     Page 12 of 60


                                                                     1   estate property under applicable state and federal law,” should be made by the bankruptcy court in the

                                                                     2   first instance. (Id. at p. 2 (emphasis added)). The Steinmanns sought no further review. Nor did they

                                                                     3   ask this Court to make findings that would permit further appellate review, or seek summary judgment.

                                                                     4           C.     This Court’s Second Denial of The Steinmanns’ No Valid Claim Defense in

                                                                     5                  Compelling Discovery and Sanctioning Lora Steinmann

                                                                     6           On January 15, 2019, the Trustee filed, and Creditors subsequently joined, Motions for Orders

                                                                     7   authorizing the Rule 2004 examinations of, and requiring the production of documents by, the trustees

                                                                     8   of the Revocable Trust—namely, the Debtor’s brother, Eric Steinmann; and the Debtor’s mother and

                                                                     9   father, Lora and Heinz Steinmann, respectively (collectively, the “Steinmann Trustee Defendants”).

                                                                    10   (Bk. Dkt. Nos. 498, 502, 515, 517). In response, the Steinmann Trustee Defendants unsuccessfully

                                                                    11   sought protective orders to prevent the requested discovery. This Court responded by entering Orders
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   requiring Eric and Lora Steinmann to appear for their combined Rule 2004 examinations and
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   depositions, and to produce records responsive to the Trustee’s and Creditors’ joint document requests
                                            ATTORNEYS AT LAW




                                                                    14   relating to the Revocable Trust. (Bk. Dkt. Nos. 545-546, 632, 634, 711-712, 728).

                                                                    15           On September 3, 2019, Lora Steinmann appeared for her combined Rule 2004 examination

                                                                    16   and deposition, during which she failed (i) to produce any documents; and refused to answer (ii) any

                                                                    17   questions asked by Creditors’ counsel whatsoever, as well as (iii) any basic questions posed by the

                                                                    18   Trustee’s attorney. In response, the Trustee and Creditors jointly moved to compel Lora Steinmann’s

                                                                    19   further examination and production of documents. (Bk. Dkt. Nos. 736-738).

                                                                    20           In opposing those motions, Lora Steinmann admittedly “beat[] a dead horse” by resurrecting

                                                                    21   the same No Valid Claim Defense which both this Court and the BAP had previously considered and

                                                                    22   rejected. In doing so, she again contended that the “[A]dversary [A]ction [was] neither well-grounded

                                                                    23   in fact nor supported by existing law[,]” and that none of the previously ordered discovery was

                                                                    24   warranted because “[a]ny interest that beneficiaries of a revocable trust, such as the [Revocable] Trust

                                                                    25   in this case, have in trust property is ‘merely potential’ and can ‘evaporate in a moment at the whim

                                                                    26   of the settlor[.]” (Bk. Dkt. No. 745 at pp. 2:14-21, 7:11-16; see also Bk. Dkt. No. 737 at pp. 17:20-

                                                                    27   18:11, 23:26-24:16, 26:24-27:14, 28:24-29:9 (arguing that “until the settlors die, a beneficiary of a

                                                                    28


                                                                         #118393301v1                                       7
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                 Desc
                                                                                                   Main Document     Page 13 of 60


                                                                     1   revocable trust does not have any property rights,” and that “the assets owned by the Debtor’s parents”

                                                                     2   in the Revocable Trust were therefore “irrelevant” and not discoverable).

                                                                     3           Reconfirming its prior Orders and rulings that the Adversary Complaint was legally tenable,

                                                                     4   this Court entered Orders between January and April 2020 (i) again rejecting the No Valid Claim

                                                                     5   Defense, this time as an excuse for the Steinmanns’ violation of this Court’s discovery Orders, and

                                                                     6   correspondingly (ii) compelling Lora and Eric Steinmann to participate in discovery, as well as

                                                                     7   (iii) sanctioning Lora Steinmann for her misconduct (the “Motion to Compel and Sanctions

                                                                     8   Orders”). (Bk. Dkt. Nos. 759, 816, 848).

                                                                     9           D.     This Court’s Third Denial of the Steinmanns’ No Valid Claim Defense in Granting

                                                                    10                  Creditors’ Motion to Intervene in the Adversary Action

                                                                    11           On September 17, 2019, shortly after Lora Steinmann refused to participate in her combined
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Rule 2004 examination and deposition, Creditors moved to intervene in the Adversary Action on the
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   grounds that they (i) “possesse[d] a significant and concrete interest in the outcome of [that
                                            ATTORNEYS AT LAW




                                                                    14   proceeding] by virtue of their status as the Debtor’s largest creditors; and in light of both the

                                                                    15   (ii) significant value of the Debtor’s fraudulently transferred interest in the [Revocable] Trust”; and

                                                                    16   the fact that (iii) “[i]f the Debtor and Steinmanns prevail[ed] in the [] Adversary Action, the Debtor’s

                                                                    17   interest in the [Revocable] Trust [would] remain beyond the reach of the Trustee, and the Estate

                                                                    18   [would] correspondingly be denied a potentially significant asset that [could] be used to satisfy the

                                                                    19   Debtor’s creditors” (the “Intervention Motion”). (Adv. Dkt. No. 122 at pp. 10:10-22, 11:3-8).

                                                                    20           The Steinmanns jointly opposed the Intervention Motion by once-again deploying their No

                                                                    21   Valid Claim Defense and arguing that Creditors “lack[ed] standing to intervene because they”

                                                                    22   allegedly did “not hold” any “independent” or valid “legal claims that can be asserted” with respect to

                                                                    23   the Revocable Trust. (Adv. Dkt. 135 at p. 3:17-22). Consistent with its and the BAP’s prior Orders

                                                                    24   and rulings, this Court not only rejected the Steinmanns’ No Valid Claim Defense for a third time and

                                                                    25   subsequently entered its December 11 and 12, 2019 Orders granting the Intervention Motion as to the

                                                                    26   Adversary Complaint’s respective second and third causes of action for a resulting trust and

                                                                    27   declaratory relief, (Adv. Dkt. Nos. 145, 149), but also explicitly found that Creditors had carried

                                                                    28


                                                                         #118393301v1                                       8
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                Desc
                                                                                                   Main Document     Page 14 of 60


                                                                     1   “the[ir] burden of showing that [those] purported claims exist[ed] under some substantive law.” (Adv.

                                                                     2   Dkt. No. 145 at p. 4:6-5:20).

                                                                     3           E.     The Service of the 9011 Motion and the Dismissal of the Adversary Action

                                                                     4           On July 31, 2020, the Debtor’s Bankruptcy Case and the Adversary Action were reassigned to

                                                                     5   the Honorable Scott C. Clarkson following the retirement of the Honorable Catherine Bauer. (Bk.

                                                                     6   Dkt. No. 931; Adv. Dkt. No. 178).

                                                                     7           On September 23, 2020, the Steinmanns served—but did not file—their 9011 Motion. (See

                                                                     8   Rafatjoo Decl., Ex. D [Proof of Service]).

                                                                     9           One week later, on October 2, 2020, the Court set a hearing and corresponding briefing

                                                                    10   schedule, sua sponte, to determine whether judgment on the pleadings should be granted in favor of

                                                                    11   the Steinmanns in the Adversary Action. (Adv. Dkt. No. 233).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           On October 15, 2020, the Trustee moved to voluntarily dismiss the Adversary Complaint’s
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   first, fourth and fifth causes of action. (Adv. Dkt. No. 268).
                                            ATTORNEYS AT LAW




                                                                    14           On November 17, 2020, the Court, after considering the briefing and argument of the parties,

                                                                    15   entered Orders (i) granting the Steinmanns judgment on the pleadings and dismissing the Adversary

                                                                    16   Complaint; and (ii) denying the Trustee’s motion for voluntary dismissal as procedurally improper.

                                                                    17   (Adv. Dkt. Nos. 300, 304). The next day, on November 18, 2020, the Court entered judgment in favor

                                                                    18   of the Steinmanns in the Adversary Action. (Adv. Dkt. No. 304).

                                                                    19           F.     The District Court’s Denial of the Steinmanns’ No Valid Defense Argument in

                                                                    20                  Substantively Affirming the Motion to Compel and Sanctions Orders

                                                                    21           Following the entry of judgment in the Adversary Action, Lora Steinmann appealed and sought

                                                                    22   to overturn Judge Bauer’s Motion to Compel and Sanctions Orders on, inter alia, the professed

                                                                    23   grounds that Judge Clarkson’s MJOP Ruling not only (i) vindicated the No Valid Claim Defense the

                                                                    24   Steinmanns had unsuccessfully interposed multiple times before the Adversary Action’s reassignment

                                                                    25   and dismissal, but also (ii) retroactively nullified each of this Court’s and the BAP’s prior contrary

                                                                    26   Orders and rulings, thereby (iii) legitimizing and absolving her of all responsibility for the discovery

                                                                    27   abuses she committed while the Adversary Complaint was pending. (See Dist. Ct. Dkt. No. 9 at p. 13

                                                                    28


                                                                         #118393301v1                                       9
                                                                     Case 8:18-ap-01168-SC              Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16           Desc
                                                                                                        Main Document     Page 15 of 60


                                                                     1   (“the Defense Judgment on the Pleadings . . . also support[s] that Appellant’s positions were

                                                                     2   substantially justified.”).6

                                                                     3           On March 26, 2021, the District Court entered an Order affirming Judge Bauer’s decision to

                                                                     4   sanction Lora Steinmann, thereby confirming that the MJOP Ruling and No Valid Claim Defense were

                                                                     5   not remotely relevant to the propriety of, let alone capable of negating, Judge Bauer’s prior Orders

                                                                     6   and rulings, or Lora Steinmann’s discovery misconduct. (Dist. Ct. Dkt. No. 15). Although the District

                                                                     7   Court affirmed the issuance of sanctions against Lora Steinmann, it remanded the matter to this Court

                                                                     8   for the sole purpose of recalculating the appropriate sanctions amount. (Id.)

                                                                     9           G.      The Steinmanns’ Late Filed 9011 Motion

                                                                    10           On July 8, 2021—nearly (i) 3 years after the Trustee commenced the Adversary Action; more

                                                                    11   than (ii) 9 months after the 9011 Motion was served; and more than (iii) 7 months after the Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   issued the MJOP Ruling and dismissed this case—the Steinmanns, through their newly retained
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   counsel, the DiBenedetto Firm, filed their 9011 Motion, seeking: (1) the dismissal of the Adversary
                                            ATTORNEYS AT LAW




                                                                    14   Action (i.e., the same relief the Steinmanns had obtained more than seven months earlier); and (2)

                                                                    15   unspecified fees the Steinmanns claim they incurred after the 9011 Motion was served in September

                                                                    16   2020. (Adv. Dkt. No. 316).7

                                                                    17

                                                                    18   6
                                                                           See also, id., Lora Steinmann contentions made at pp. 15-16 (“Without question, the Debtor did not
                                                                         have any interest in Appellant’s revocable inter-vivos trust, having been removed as a beneficiary prior
                                                                    19   to bankruptcy . . . . As such, none of the documents ordered produced had any bearing on bankruptcy
                                                                         estate property.”); p. 20 (citing Judge Clarkson’s MJOP Ruling to support the argument that
                                                                    20   Appellant’s nondisclosure of her financial information was “substantially justified”); p. 21 (arguing
                                                                         “the discovery sought by Trustee and Appellees was not ‘needed’ in the litigation” because Judge
                                                                    21   Clarkson ultimately determined the Debtor’s interest in the Revocable Trust was “never actually
                                                                         ‘property’ owned by the Debtor” or by her Estate); p. 22 (arguing Appellant was “substantially
                                                                    22   justified in refusing to disclose her personal financial information during her deposition,” and that
                                                                         such information was “irrelevant,” based on the “breadth of authority” Judge Bauer rejected in the
                                                                    23   Motion to Dismiss Orders, but which Judge Clarkson later relied upon in his MJOP Ruling); pp. 24-
                                                                         25 (arguing the Motion to Compel and Sanctions Orders were “unjust” in light of Judge Clarkson’s
                                                                    24   subsequent MJOP Ruling and corresponding “critici[sm] of the former bankruptcy judge” who issued
                                                                         those Orders); p. 30 (“The underlying lawsuit seeking to avoid Debtor’s termination as a revocable
                                                                    25   beneficiary should never have been filed for the reasons set forth in Judge Clarkson’s detailed 35-page
                                                                         Memorandum Decision . . . . As such, discovery into Appellant’s assets held in the revocable trust was
                                                                    26   improper and Appellant was substantially justified in refusing to disclose such information.”)
                                                                    27   7
                                                                           Tellingly, none of the law firms that represented the Steinmanns throughout the Adversary Action
                                                                         and that prepared and served the 9011 Motion in September 2020—Marshack Hays LLP, Procopio,
                                                                    28   Cory Hargreaves & Savitch LLP, and Palmer Hunter & Hall—either filed or are prosecuting the 9011
                                                                         Motion, in apparent recognition of that motion’s legal impropriety detailed, infra, and the

                                                                         #118393301v1                                      10
                                                                     Case 8:18-ap-01168-SC           Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16              Desc
                                                                                                     Main Document     Page 16 of 60


                                                                     1   III.    LEGAL STANDARD APPLICABLE TO RULE 9011 MOTIONS

                                                                     2           Rule 9011 “empowers courts to impose sanctions upon the signers of paper where a) the paper

                                                                     3   is frivolous, or b) the paper is filed for an improper purpose.” In re Brooks-Hamilton, 400 B.R. 238,

                                                                     4   249 (B.A.P. 9th Cir. 2009); see also Fed. R. Bankr. P. 9001(b)(1)-(2). Monetary sanctions, however,

                                                                     5   “may not be awarded against a represented party” for asserting an allegedly frivolous argument. See

                                                                     6   Fed. R. Bankr. P. 9001(c)(2)(A); see also In re Crystal Cathedral Ministries, No. 2:12-bk-15665-RK,

                                                                     7   2020 Bankr. LEXIS 851, at *164 n. 25 (Bankr. C.D. Cal. Mar. 31, 2020) (“a represented party relies

                                                                     8   on her counsel’s expertise and may not be held accountable for legal arguments that are baseless and

                                                                     9   made without a reasonable inquiry.”).

                                                                    10           Frivolousness is an “objectively” measured and “minimal standard,” and “[w]hen there is a

                                                                    11   plausible basis, even a very weak one, supporting the litigant’s position, [the] imposition of . . .
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   sanctions is inappropriate.” In re Radakovich, No. WW-13-1254-KuPaJu, 2014 Bankr. LEXIS 4017,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   at *11 (B.A.P. 9th Cir. Sep. 19, 2014), at *10 (B.A.P. 9th Cir. Sept. 19, 2014). Accordingly, like its
                                            ATTORNEYS AT LAW




                                                                    14   civil counterpart Federal Rule of Civil Procedure 11 (“Rule 11”), Rule 9011 “sets a low bar[.]” Strom

                                                                    15   v. United States, 641 F.3d 1051, 1059 (9th Cir. 2011); see also In re Grantham Bros., 922 F.2d at 1441

                                                                    16   (9th Cir. 1991) (Rule 9011 and Rule 11 are “essentially identical,” and courts applying Rule 9011

                                                                    17   “rely on Rule 11 cases”).

                                                                    18           “As with frivolous pleadings, whether a paper is filed for an improper purpose is tested by

                                                                    19   objective standards[,]” and a court must ask whether the pleading is “harass[ing],” “cause[d]

                                                                    20   unnecessary delay,” or “needless[ly] increase[d] [] the cost of litigation.” G.C. & K.B. Invs., Inc. v.

                                                                    21   Wilson, 326 F.3d 1096, 1110 (9th Cir. 2003) (quotation marks omitted). In making that determination,

                                                                    22   a party’s subjective intent in filing the challenged pleading “is of no moment.” Id. at 1109.

                                                                    23           Consistent with these governing standards, both Rule 9011 and Rule 11 sanctions are

                                                                    24   “reserve[d] . . . for [] rare and exceptional case” and must be “exercised with extreme caution.”

                                                                    25   Operating Eng’rs Pension Trust v. A-C Co., 859 F.2d 1336, 1344-1345 (9th Cir. 1988) (Rule 11); see

                                                                    26   also In re Quinones, 543 B.R. 638, 646 (Bankr. N.D. Cal. 2015) (Rule 9011 sanctions are “an

                                                                    27
                                                                         corresponding unwillingness of those firms to proceed or otherwise be involved with that prohibited
                                                                    28   filing. (Adv. Dkt. No. 316 at p. 1).

                                                                         #118393301v1                                      11
                                                                     Case 8:18-ap-01168-SC          Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                   Desc
                                                                                                    Main Document     Page 17 of 60


                                                                     1   exceptionally serious matter, and [are] reserved for [] rare situations”). “This minimalist approach” is

                                                                     2   “no accident.” “Rather, it is necessitated by the risk that losing arguments easily can” and improperly

                                                                     3   will “be conflated with frivolous arguments.” In re Radakovich, 2014 Bankr. LEXIS 4017, at *10.

                                                                     4   To that end, the law is clear that a party’s “ultimate failure on the merits is irrelevant” to the propriety

                                                                     5   of sanctions. Hudson, 836 F.2d at 1159; see also Bus. Guides, Inc. v. Chromatic Communs. Enters.,

                                                                     6   498 U.S. 533, 553 (1991) (Rule 11 sanctions “are not tied to the outcome of litigation” because “the

                                                                     7   relevant inquiry is whether a specific filing was, if not successful, at least well founded.”). Indeed, it

                                                                     8   constitutes a “misuse” of Rule 9011 and Rule 11 to seek sanctions “against a party or counsel whose

                                                                     9   only sin was being on the unsuccessful side of a ruling or judgment.” Gaiardo v. Ethyl Corp., 835

                                                                    10   F.2d 479, 483 (3d Cir. 1987) (emphasis added).

                                                                    11           To counter such misuse, courts are required to avoid applying Rule 9011 “so as to chill an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   attorney’s enthusiasm in pursuing factual or legal theories[,]” In re Villa Madrid, 110 B.R. 919, 922
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   (9th Cir. BAP 1990) (internal quotations omitted), and from “using the wisdom of hindsight” in
                                            ATTORNEYS AT LAW




                                                                    14   evaluating the propriety of a pleading, because “[t]he simple fact that an attorney’s legal theory failed

                                                                    15   to persuade the district court does not demonstrate” the frivolousness or improper purpose prerequisite

                                                                    16   to sanctions. See Operating Eng’rs Pension Trust, 859 F.3d at 1344. Absent adherence to these

                                                                    17   mandated principles, the Ninth Circuit can, and routinely does, reverse sanctions awards. See, e.g.,

                                                                    18   Operating Eng’rs Pension Trust, 859 F.3d at 1345 (“we have been required with some regularity to

                                                                    19   reverse district court awards of sanctions,” and “courts simply must use more restraint” when

                                                                    20   contemplating the “extraordinary remedy” of Rule 11 sanctions); United Nat’l Ins. Co. v. R&D Latex

                                                                    21   Corp., 242 F.3d 1102 (9th Cir. 2001) (reversing sanctions where counsel had “some plausible basis,

                                                                    22   albeit quite a weak one” for argument); Riverhead Sav. Bank v. Nat’l Mortg. Equity Corp., 893 F.2d

                                                                    23   1109, 1116 (9th Cir. 1990) (reversing sanctions where there was a “plausible good faith argument” for

                                                                    24   equitable indemnity claim).

                                                                    25   ///

                                                                    26   ///

                                                                    27   ///

                                                                    28   ///


                                                                         #118393301v1                                        12
                                                                     Case 8:18-ap-01168-SC          Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                  Desc
                                                                                                    Main Document     Page 18 of 60


                                                                     1   IV.     ARGUMENT

                                                                     2           A.     This Court’s and the BAP’s Prior Orders and Rulings Legally Preclude the

                                                                     3                  Imposition of Rule 9011 Sanctions

                                                                     4           Consistent with the policy of extreme caution and lenity with respect to Rule 9011 and Rule

                                                                     5   11, both Ninth Circuit and federal district court law are clear that sanctions are legally unavailable

                                                                     6   where, as here, an allegedly offending complaint has survived a Rule 12(b)(6) motion to dismiss. See,

                                                                     7   e.g., Rose, 916 F. Supp. 2d at 1174 (holding Rule 11 sanctions were legally unavailable where the

                                                                     8   court denied defendant’s motion to dismiss and the plaintiff had therefore “sufficiently alleged a non-

                                                                     9   frivolous claim”); Williams v. Aho, No. CV 16-2088 PSG (FFMx), 2016 U.S. Dist. LEXIS 195930, at

                                                                    10   *9-10 (C.D. Cal. Sep. 2, 2016) (“Given that the Court has already concluded that the Complaint stated

                                                                    11   a plausible claim for relief under the Copyright Act and the DMCA, Defendant has provided the Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   with no reason to believe that this litigation was filed purely to harass or that Plaintiff’s claims are
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   wholly lacking evidentiary support.       The court thus denies Defendant’s [Rule 11] motion for
                                            ATTORNEYS AT LAW




                                                                    14   sanctions.”); Loumena v. Kennedy, No. 15-CV-00951-LHK, 2015 U.S. Dist. LEXIS 139369, at *17

                                                                    15   (N.D. Cal. Oct. 13, 2015) (“In determining whether an objectively reasonable basis exists, whether the

                                                                    16   pleader is correct in his perception of the law is not critical. Thus, if a court finds that a party made a

                                                                    17   reasonably arguable claim at the time of filing the complaint, the court should not apply Rule 11

                                                                    18   sanctions.”); Instant Checkmate, Inc. v. Background Alert, Inc., No. 3:14-cv-01182-MMA-DHB, 2014

                                                                    19   U.S. Dist. LEXIS 190115, at *20 (S.D. Cal. Dec. 4, 2014) (“in light of the Court’s denial of Instant

                                                                    20   Checkmate’s motion to dismiss, the Court finds that the counterclaim is not frivolous for purposes of

                                                                    21   Rule 11 sanctions.”); Steinberg v. Nationwide Mut. Ins. Co., 418 F. Supp. 2d 215, 226 (E.D.N.Y. 2006)

                                                                    22   (rejecting argument that complaint was frivolous and improperly prosecuted where the court

                                                                    23   previously denied a motion to dismiss); Wade v. Gaither, 623 F. Supp. 2d 1277, 1289 (D. Utah 2009)

                                                                    24   (“Given the Court’s instant ruling [denying] Defendant’s Motion to Dismiss, it is clear that Rule 11

                                                                    25   sanctions are inappropriate”); Gal. v. Viacom Int’l, Inc., 403 F. Supp. 294, 308 (S.D.N.Y. 2005) (“as

                                                                    26   I have already concluded in this opinion that Plaintiff’s infringement claim alleges enough to survive

                                                                    27   a Rule 12(b)(6) motion to dismiss, it follows that the claim is not ‘baseless’ for Rule 11 purposes”);

                                                                    28   Country Inns & Suites by Carlson, Inc. v. Gokul Mgmt., Civil Action No. 07-2044 (DRD), 2007 U.S.


                                                                         #118393301v1                                        13
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                 Desc
                                                                                                   Main Document     Page 19 of 60


                                                                     1   Dist. LEXIS 59407, at *12 (D.N.J. Aug. 13, 2007) (“The Third Party Plaintiffs have pleaded sufficient

                                                                     2   facts and there is a basis in law to defeat the motion to dismiss. Thus, [the] motion for Rule 11

                                                                     3   sanctions is denied.”).

                                                                     4           As long-recognized and instructed by the United States Supreme Court, “only a complaint that

                                                                     5   states a plausible claim for relief survives a motion to dismiss.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                                                     6   (2009). Accordingly, adherence to the rule prohibiting sanctions after a complaint withstands a motion

                                                                     7   to dismiss further is mandated by the practical and legal reality that a plaintiff is legally entitled to

                                                                     8   prosecute its claims following, and in reliance upon, a prior court order acknowledging their legal

                                                                     9   tenability. See, e.g., In re Theokary, Nos. 07-110008 ELF, 09-051, 2012 Bankr. LEXIS 4020, at *5

                                                                    10   n. 3 (Bankr. E.D. Pa. 2012) (“Ordinarily, a party’s continued prosecution of a claim after the court’s

                                                                    11   denial of a motion to dismiss will not give rise to a Rule 9011 violation.”). That rule applies with
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   particular force here, where Judge Clarkson’s MJOP Ruling not only (i) represented a 180-degree
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   departure from each of Judge Bauer’s and the BAP’s prior Orders and rulings denying the Steinmanns’
                                            ATTORNEYS AT LAW




                                                                    14   No Valid Claim Defense, but also represented (ii) the very first and only time any court had issued

                                                                    15   any ruling casting doubt upon, much less rejecting, the legal tenability of the Adversary Complaint’s

                                                                    16   claims. See, e.g., DeStefano v. Twentieth Century Fox Film Corp., 11 F.3d 123 (2d Cir. 1997) (“As

                                                                    17   to the failure of plaintiff’s counsel to withdraw the suit in December 1994, counsel’s reliance on a

                                                                    18   prior order of Judge Sprizzo denying summary judgment, despite the successor judge’s statement as

                                                                    19   to her expectation that she would overturn that ruling, was not so misguided as to warrant imposition

                                                                    20   of sanctions under either Rule 11 or the court’s inherent power.”), published in full-text format at 1997

                                                                    21   U.S. App. LEXIS 6247. It is therefore not surprising that the Steinmanns have failed to cite—nor

                                                                    22   have the Creditors found—any authority requiring a party to unilaterally concede the invalidity of

                                                                    23   and voluntarily abandon its claims after the presiding court has confirmed the legal tenability of

                                                                    24   those claims, let alone done so repeatedly, as this Court and the BAP respectively did here.

                                                                    25           Consistent with the governing law the Steinmanns conspicuously fail to address, the 9011

                                                                    26   Motion is legally precluded and is required to be denied where the No Valid Claim Defense

                                                                    27   collectively was rejected by this Court and the BAP on four separate occasions prior to the MJOP

                                                                    28   Ruling, and where the irrefutable facts further establish that:


                                                                         #118393301v1                                       14
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                 Desc
                                                                                                   Main Document     Page 20 of 60


                                                                     1           1. On January 15, 2019, this Court entered the Motion to Dismiss Orders denying the
                                                                                    Steinmanns’ Rule 12(b)(6) challenges to the Adversary Complaint, (Adv. Dkt. Nos. 49-
                                                                     2              50), thereby confirming that the Trustee had alleged both “a cognizable legal theory,” and
                                                                     3              “sufficient facts” to state a “plausible” claim under the law. In re Dane, 2014 Bankr.
                                                                                    LEXIS 2378, at *19. Indeed, to that end, this Court specifically found that both the
                                                                     4              Adversary Complaint and the Steinmanns’ Rule 12(b)(6) Motions to Dismiss raised “very
                                                                                    interesting” and “cutting edge” issues that were “not ripe” for adjudication and resolution
                                                                     5              at the pleading stage. (Adv. Dkt. No. 48 [1/8/19 Tr.] at pp. 36:17-37:6 (emphasis added));
                                                                     6           2. On April 10, 2019, the BAP denied the Steinmanns’ requests for interlocutory review of
                                                                     7              the Motion to Dismiss Orders on the grounds that they did not implicate “a controlling
                                                                                    question of law” that could result in the “ultimate termination of the litigation,” but rather
                                                                     8              necessitated “the bankruptcy court’s . . . determination of crucial factual issues” regarding
                                                                                    the Revocable Trust in the first instance. (Adv. Dkt. Nos. 117-118 at p. 2 (emphasis
                                                                     9              added)). Compare, In re Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1982)
                                                                                    (appellate courts have discretion to consider and rule upon interlocutory appeals that may
                                                                    10              “avoid protracted and expensive litigation.”); In re Bertain, 215 B.R. 438, 441 (B.A.P. 9th
                                                                    11              Cir. 1997) (granting leave to appeal interlocutory order denying motion to dismiss);
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           3. On January 8, March 19 and April 17, 2020, this Court entered its Motion to Compel and
                                                                                    Sanctions Orders (i) rejecting the Steinmanns’ attempt to avoid discovery based upon their
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13              No Valid Claim Defense; (ii) granting the Trustee’s and Creditors’ motions to compel
                                            ATTORNEYS AT LAW




                                                                                    discovery from Lora and Eric Steinmann; and (iii) sanctioning Lora Steinmann for her
                                                                    14
                                                                                    violations of the Court’s discovery Orders. (Bk. Dkt. Nos. 759, 816, 848);
                                                                    15
                                                                                 4. On December 11, 2019, this Court partially granted Creditors’ Intervention Motion as to
                                                                    16              the Adversary Complaint’s second and third causes of action, based upon its express
                                                                                    conclusion and finding that Creditors had carried “the[ir] burden of showing that [those]
                                                                    17              purported claims exist[ed] under some substantive law.” (Adv. Dkt. No. 145 at pp. 4:6-
                                                                                    5:20); and where
                                                                    18

                                                                    19           5. The District Court again rejected the No Valid Claim Defense and Lora Steinmann’s
                                                                                    corresponding assertion that the MJOP Ruling retroactively excused and legitimized her
                                                                    20              discovery violations in substantively affirming the Motion to Compel and Sanctions Orders
                                                                                    (Dist. Ct. Dkt. No. 15). See also Bus. Guides, Inc., 498 U.S. at 553 (Rule 11 sanctions “are
                                                                    21              not tied to the outcome of litigation”); Hudson, 836 F.2d at 1159 (“ultimate failure on the
                                                                                    merits is irrelevant” to Rule 11 sanctions); Operating Eng’rs Pension Trust, 859 F.3d at
                                                                    22              1344 (a pleading is not “frivolous” simply because the “attorney’s legal theory failed to
                                                                    23              persuade” the court).
                                                                                 Put simply, there is no basis for the Steinmanns’ bald supposition that the MJOP Ruling
                                                                    24
                                                                         somehow retroactively nullified the foregoing Orders and rulings and thereby negated Creditors’
                                                                    25
                                                                         good-faith reliance on them. Nor is there any legal or factual justification for the Steinmanns’ equally
                                                                    26
                                                                         unsubstantiated assertion that the MJOP Ruling alone warrants the imposition of Rule 9011 sanctions,
                                                                    27
                                                                         particularly where the evidence establishes that:
                                                                    28


                                                                         #118393301v1                                        15
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                 Desc
                                                                                                   Main Document     Page 21 of 60


                                                                     1          Creditors only requested and obtained leave to intervene on the Trustee’s second and third
                                                                                 causes of action in December 2019—i.e., after both this Court and the BAP had each already
                                                                     2           determined and confirmed the legal tenability of the Adversary Complaint, (Adv. Dkt. Nos.
                                                                     3           49-50, 117-118), and had recognized the legal plausibility of those claims under governing
                                                                                 “substantive law.” (Adv. Dkt. No. 145);
                                                                     4
                                                                                After Creditors intervened, this Court expressly found that, unlike a run-of-the-mill revocable
                                                                     5           trust case, the Adversary Action raised the specter of a “side deal” that was “coordinat[ed]”
                                                                                 between the Debtor and her family members for the admitted purpose of depriving the Debtor’s
                                                                     6
                                                                                 creditors and Estate of that valuable asset. (Rafatjoo Decl., Ex. E [12/17/19 Tr.] at pp. 15:10-
                                                                     7           16:1 (emphasis added)). To that end and in seeking interlocutory review of this Court’s Motion
                                                                                 to Dismiss Orders, the Steinmanns expressly argued and admitted to the BAP that the
                                                                     8           Adversary Complaint “present[ed[ a question of first impression” regarding “whether the
                                                                                 FDCPA can be utilized in a bankruptcy case . . . to avoid the termination of a revocable
                                                                     9           beneficiary’s former interest in a trust.” (BAP Dkt. No. 2 at p. 8:3-5 (emphasis added)). And,
                                                                                 in subsequently requesting a stay of this Court’s Motion to Dismiss Orders pending the BAP’s
                                                                    10
                                                                                 resolution of their proposed interlocutory appeals, the Steinmanns similarly argued and
                                                                    11           admitted that those rulings implicated “a brand new issue of law” on which this Court “may
                                                                                 be right” given that “this is a pretty unique case” involving the Debtor’s strategically-
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           revoked interest in the Revocable Trust. (Adv. Dkt. No. 134 [2/26/19 Tr.] at pp. 3:2-10, 7:4-
                                                                                 5, 42:12-14 (emphasis added)). Having made those judicial admissions,8 the Steinmanns are
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           legally estopped9 from now hypocritically contending that the Adversary Complaint was
                                            ATTORNEYS AT LAW




                                                                    14           “completely unwarranted when filed” or “objectively frivolous” under Rule 9011. (9011 Mot.
                                                                                 at pp. 3:2-3, 16:18-19). See also Strom, 641 F.3d at 1059 (“a suit raising a novel issue” is “not
                                                                    15           subject to Rule 11 sanctions, even if it was subject to dismissal on the pleadings for failure to
                                                                                 state a claim for relief”);
                                                                    16
                                                                                In issuing its MJOP Ruling and dismissing the Adversary Complaint, this Court concluded that
                                                                    17           the Debtor’s contingent interest in the Revocable Trust did not legally constitute property of
                                                                    18           the Debtor’s Estate. (see Adv. Dkt. No. 300). As such, this is not a case in which a plaintiff
                                                                         8
                                                                    19     See, e.g., Gospel Missions of Am. v. City of Los Angeles, 328 F.3d 548, 557 (9th Cir. 2003) (“We
                                                                         have discretion to consider a statement made in briefs to be a judicial admission, Kohler v. Inter–Tel
                                                                    20   Techs., 244 F.3d 1167, 1180 n. 9 (9th Cir.2001) (appellate briefs); Am. Title Ins. Co. v. Lacelaw
                                                                         Corp., 861 F.2d 224, 227 (9th Cir.1988) (trial briefs), binding on both this court and the trial
                                                                    21   court. United States v. Bentson, 947 F.2d 1353, 1356 (9th Cir.1991).”); Baxter v. MBA Grp. Ins. Tr.
                                                                         Health & Welfare Plan, 958 F. Supp. 2d 1223, 1232–33 (W.D. Wash. 2013) (“First, the Court
                                                                    22   exercises its discretion and treats Plaintiff's admission in his motion for summary judgment as a
                                                                         binding judicial admission. Gospel Missions of Am. v. City of L.A., 328 F.3d 548, 557 (9th Cir.2003)
                                                                    23   (holding courts “have discretion to consider a statement made in briefs to be a judicial admission …
                                                                         binding on . . . the trial court.”); see also Purgess v. Sharrock, 33 F.3d 134, 144 (2d Cir. 1994) (“A
                                                                    24   court can appropriately treat statements in briefs as binding judicial admissions of fact.”). Here,
                                                                         Plaintiff unambiguously conceded in his summary judgment motion that proton therapy is more costly
                                                                    25   than x-ray therapy. Plaintiff should not be permitted to abandon this argument and take a different
                                                                         position in later-filed briefing.”).
                                                                    26   9
                                                                           See United States Nat’l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 778 (9th Cir. 2009) (the
                                                                         “doctrine of judicial estoppel” may be “invoke[d] to protect the integrity of the judicial process” and
                                                                    27   “was developed to prevent litigants from ‘playing fast and loose’ with the courts by taking one
                                                                         position” and “then seeking a second advantage by later taking an incompatible position” in the “same
                                                                    28   litigation”)

                                                                         #118393301v1                                       16
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                     Desc
                                                                                                   Main Document     Page 22 of 60


                                                                     1           improperly continued to prosecute a complaint after discovering facts clearly requiring its
                                                                                 dismissal. To the contrary, Creditors justifiably and partially intervened in, and thereafter
                                                                     2           exclusively assisted in the prosecution of, the Adversary Complaint’s second and third causes
                                                                     3           of action in reliance upon Judge Bauer’s and the BAP’s prior Orders and rulings. Indeed, the
                                                                                 Adversary Complaint’s ultimate dismissal exclusively resulted from this Court’s subsequent
                                                                     4           and purely legal conclusion—reached for the very first time in the MJOP Ruling—that Judge
                                                                                 Bauer (and, correspondingly, the BAP in its subsequent BAP Dismissal Orders) had “clearly”
                                                                     5           and “erroneously” applied the law in deeming the Adversary Complaint legally tenable and
                                                                                 plausible in the first instance. (Id. at p. 28:6-14). Cf. Childs v. State Farm Mut. Auto Ins. Co.,
                                                                     6           29 F.3d 1018, 1020 (5th Cir. 1994) (affirming Rule 11 sanctions where attorney continued to
                                                                     7           prosecute action and sign pleadings despite defendant’s production of “substantial and
                                                                                 compelling evidence” that plaintiff deliberately staged alleged accident to secure insurance
                                                                     8           benefits); and that

                                                                     9          Even after dismissing the Adversary Action, this Court expressly acknowledged and
                                                                                 commended Creditors for their work and good faith efforts across the Debtor’s entire
                                                                    10
                                                                                 bankruptcy action and related proceedings, stating that:
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                   . . . I have to tell you that I have reviewed, as Mr. Rafatjoo has said, the
                                                                                        entire record of this entire case, and I appreciate the work that was done
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                  in advancing [Creditors’] own claims, and finding lots of information
                                            ATTORNEYS AT LAW




                                                                                        that was uncovered, and that effort is not unnoted by this Court, and
                                                                    14                  please convey that back to your clients, Mr. Rafatjoo.
                                                                    15                                           *       *        *      *

                                                                    16                  Mr. Rafatjoo, I appreciate all of your comments, and, again, I want to
                                                                                        again amplify my comments about your clients’ efforts in this entire
                                                                    17                  case, and what I consider good faith efforts. They were doing exactly
                                                                                        what they needed to do, and especially because of the amount of their
                                                                    18                  claim, you know, whether proven at the time or not, whether determined
                                                                                        to be dischargeable or not. So I highly acclaim you and your work, and
                                                                    19                  your associate attorneys, and your clients, for fulfilling, I believe, a good
                                                                    20                  civil commitment. I also wanted to compliment everyone in the entire
                                                                                        process on the civility that I have seen throughout this case.
                                                                    21                                           *       *        *      *
                                                                    22                  So I want to thank you again for all of the work, and I really, seriously
                                                                                        and sincerely, want you to convey to your client’s this Court’s
                                                                    23                  appreciation and complete understanding of what they were seeking and
                                                                    24                  they obtained in the form of a nondischargeability result . . . .

                                                                    25   (Rafatjoo Decl., Ex. F [3/3/21 Tr.] at pp. 13:14-20, 16:22-17:8, 21:24-22:4).
                                                                    26           Under these circumstances, no federal law or policy either does, or conceivably legally can,
                                                                    27   condone the Steinmanns’ attempt to punish Creditors for partially intervening in, and thereafter
                                                                    28   assisting exclusively in the prosecution of, the second and third causes of action of the Adversary

                                                                         #118393301v1                                        17
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                 Desc
                                                                                                   Main Document     Page 23 of 60


                                                                     1   Complaint in good faith reliance upon, and in strict compliance with, the prior Orders and rulings of

                                                                     2   not only this Court, but also of the BAP. Nor is there any basis for the Steinmanns’ related and

                                                                     3   similarly unsubstantiated supposition and presumption that Creditors should have foreseen and

                                                                     4   avoided participation in the Adversary Action in anticipation of (i) Judge Bauer’s sudden and

                                                                     5   unexpected retirement; and (ii) the corresponding reassignment to and dismissal of this case by Judge

                                                                     6   Clarkson via a motion for judgment on the pleadings, which motion was sua sponte invited and

                                                                     7   granted, following this Court’s and the BAP’s previous recognition of the Adversary Complaint’s legal

                                                                     8   tenability on no less than four prior occasions. See DeStefano, 11 F.3d 123 (holding that (1) plaintiff’s

                                                                     9   counsel properly “reli[ed] on [the first judge’s] prior order . . . denying summary judgment” and

                                                                    10   refused to dismiss the complaint “despite the successor judge’s statement as to her expectation that

                                                                    11   she would overturn that ruling”; and that (2) Rule 11 sanctions were therefore legally inappropriate).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           B.     The 9011 Motion Also Must Be Denied Because It Is Untimely
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           Even assuming, arguendo, that this Court’s and the BAP’s prior Orders and rulings did not
                                            ATTORNEYS AT LAW




                                                                    14   exist and did not alone legally preclude an award of sanctions, the 9011 Motion would still legally

                                                                    15   be required to be denied for the independently dispositive reason that it is untimely.

                                                                    16           “[T]he primary purpose of sanctions” is to “deter subsequent abuses[,]” and that “policy is not

                                                                    17   well served by tolerating [alleged] abuses during the course of an action and then punishing the

                                                                    18   offender after the [action] is at an end.” In re Yagman, 796 F.2d 1165, 1183 (9th Cir. 1986). A

                                                                    19   sanctions motion therefore must be denied when it is filed after the court has already adjudicated and

                                                                    20   disposed of the allegedly sanctionable pleading. See Islamic Shura Council of S. Cal., 757 F.3d at 873

                                                                    21   (reversing Rule 11 sanctions where motion was served 25 days before filing, because “the district

                                                                    22   court had already resolved the underlying dispute at the time Shura Council filed its motion for

                                                                    23   sanctions.”). It is therefore unsurprising that “delaying bringing [a Rule 9011] motion until the

                                                                    24   favorable conclusion of [an adversary proceedings] is exactly the sort of behavior that should result

                                                                    25   in the Court denying the motion[,]” in order to prevent “turn[ing] [the rule] from a powerful tool

                                                                    26   for deterrence of abusive litigation practice to a mere fee shifting statute,” in violation of Rule 9011

                                                                    27   “and the cases interpreting” it. In re Quinones, 534 B.R. at 648-649 (emphasis added) (denying

                                                                    28   sanctions where debtors failed to seek them until (1) “more than a year and a half after their assertion


                                                                         #118393301v1                                       18
                                                                     Case 8:18-ap-01168-SC          Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                  Desc
                                                                                                    Main Document     Page 24 of 60


                                                                     1   of FRBP 9011 violations”; and (2) after the debtors had prevailed in the subject adversary

                                                                     2   proceedings); see also Philips v. Gilman, 836 Fed. App’x 511, 515 (9th Cir. 2020) (affirming that

                                                                     3   “Creditors untimely filed their Rule 9011 Motion after the Bankruptcy Court had already ruled on ‘the

                                                                     4   underlying dispute[s] giving rise to’ the Rule 9011 Motion.”); Price v. Hawaii, 789 F. Supp. 330, 335-

                                                                     5   336 (D. Haw. 1992) (recognizing that “[a] motion for sanctions under Rule 11” should “be denied

                                                                     6   when the moving party fails to act promptly[,]” and denying a Rule 11 motion that was “filed more

                                                                     7   than two years after dismissal” of the challenged pleading); Grant v. Bostwick, No. 15-cv-874 WQH

                                                                     8   (BLM), 2016 U.S. Dist. LEXIS 96078, at *18 (S.D. Cal. July 20, 2016) (denying a Rule 11 motion

                                                                     9   that was “filed after the Court decided the merits of the underlying motion” that was the subject of the

                                                                    10   sanctions request).

                                                                    11           Moreover, even where, unlike here, a challenged pleading remains at issue, the Ninth Circuit
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   has held that a sanctions motion is still required to be denied as untimely if it was served or filed well-
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   after the alleged misconduct initially occurred. See, e.g., Holgate, 425 F.3d at 679 (recognizing that a
                                            ATTORNEYS AT LAW




                                                                    14   Rule 11 motion “should be served promptly after the inappropriate paper is filed, and, if delayed too

                                                                    15   long, may be viewed as untimely[,]” and reversing award of sanctions to defendant who waited “over

                                                                    16   a year” after complaint was filed to serve and file Rule 11 motion).

                                                                    17           Here, the 9011 Motion legally is required to be denied where the Steinmanns impermissibly:

                                                                    18                  1.      Failed to even serve the 9011 Motion until September 24, 2020—i.e., more than

                                                                    19                  2 years after the Trustee filed the Adversary Complaint, and more than 8 months after

                                                                    20                  the Court granted Creditors permission to partially intervene in the Adversary

                                                                    21                  Complaint; as well as

                                                                    22                  2.      Failed to actually file the 9011 Motion until July 8, 2021—i.e., nearly (i) 3 years

                                                                    23                  after the Adversary Complaint was filed; more than (ii) 9 months after the 9011

                                                                    24                  Motion was served; and more than (iii) 7 months after the Court issued the MJOP

                                                                    25                  Ruling dismissing the Adversary Complaint.

                                                                    26   (See Adv. Dkt. Nos. 1, 145, 300, 316; see also Rafatjoo Decl., Ex. D [Proof of Service]).

                                                                    27           As such, the Steinmanns’ 9011 Motion is untimely as a matter of law and is required to be

                                                                    28   denied. See Islamic Shura Council of S. Cal., 757 F.3d at 873; Holgate, 425 F.3d at 679; see also,


                                                                         #118393301v1                                        19
                                                                     Case 8:18-ap-01168-SC          Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                   Desc
                                                                                                    Main Document     Page 25 of 60


                                                                     1   e.g., Gary v. Braddock Cemetery, 517 F.3d 195, 201-202 (3d Cir. 2008) (recognizing the “supervisory

                                                                     2   rule that counsel seeking Rule 11 sanctions must file their motions before the entry of final judgment

                                                                     3   in the district court.”); Kaplan v. Zenner, 956 F.2d 149, 151 (7th Cir. 1991) (approving requirement

                                                                     4   that Rule 11 motions be filed within 90 days after entry of judgment); Thompson v. United Transp.

                                                                     5   Union, 167 F. Supp. 2d 1254, 1259-1260 (D. Kan. 2001) (Rule 11 motion filed after summary

                                                                     6   judgment was “untimely”); Team Obsolete Ltd. v. AHRMA, Ltd., 216 FRD 29, 44 (E.D.N.Y. 2003)

                                                                     7   (denying Rule 11 motion after granting defendant’s motion for judgment on the pleadings because

                                                                     8   defendant “waited for over a year to object to the filing of the complaint in the first instance,” and “[i]f

                                                                     9   the claims on their face were patently frivolous or without any existing basis in law[,]” then defendant

                                                                    10   should “have moved far sooner.”); Safe-Strap Co. v. Koala Corp., 270 F. Supp. 2d 407, 413 n. 3

                                                                    11   (S.D.N.Y. 2003) (collecting cases denying Rule 11 sanctions due to moving party’s delay, and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   recognizing that “when, as here, the ‘inappropriate paper’ averred to is the complaint,” the party
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   seeking sanctions “should move promptly after the complaint is filed.”); In re Waldrop, No. 15-14689-
                                            ATTORNEYS AT LAW




                                                                    14   JDL, 2017 Bankr. LEXIS 3720, at *17 (Bankr. W.D. Okla. Oct. 25, 2017) (denying Rule 9011 motion

                                                                    15   filed 18.5 months after action commenced and 4.5 months after the entry of judgment).

                                                                    16           C.      It is the Steinmanns’ Rule 9011 Motion Alone Which is “Objectively Frivolous”

                                                                    17                   and Has Been Filed for an “Improper Purpose”

                                                                    18           “Rule 11 is not a toy[,]” and “[a] lawyer who transgress [it] abuses the special role our legal

                                                                    19   system has entrusted to him.” Draper & Kramer, Inc. v. Baskin-Robbins, Inc., 690 F. Supp. 728, 732

                                                                    20   (N.D. Ill. 1988). In violation of that law, it is readily apparent that it is the Steinmanns’ 9011 Motion

                                                                    21   alone which is objectively frivolous and has been filed for an improper purpose, particularly where:

                                                                    22           1.      Creditors have cited no less than 10 federal cases, including four from within the

                                                                    23           Ninth Circuit, holding that sanctions are legally unavailable in light of this Court’s and the

                                                                    24           BAP’s Orders and rulings acknowledging the legal tenability of the Adversary Complaint both

                                                                    25           prior to, and after, Creditors intervened in this action.

                                                                    26           2.      Creditors expressly apprised the Steinmanns of that dispositive law in October 2020,

                                                                    27           nearly 10 months before they filed their ill-conceived 9011 Motion. (Adv. Dkt. No. 285 at pp.

                                                                    28           5:16-6:13); see also, supra, at Section IV.A;


                                                                         #118393301v1                                        20
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                  Desc
                                                                                                   Main Document     Page 26 of 60


                                                                     1           3.     Creditors further have citied no less than 11 federal causes, including five from within

                                                                     2           the Ninth Circuit, holding that a sanctions motion must be promptly filed immediately after

                                                                     3           the challenged conduct occurs, and cannot legally be filed where, as here, the Court has already

                                                                     4           ruled upon and resolved the challenged pleading. See, supra, at Section IV.B;

                                                                     5           4.     The Steinmanns completely ignored, let alone attempted to refute, any one of the

                                                                     6           above-referenced 21 decisions legally precluding the imposition of sanctions against Creditors

                                                                     7           and their counsel in this case in their 9011 Motion; and where

                                                                     8           5.     The Steinmanns did not promptly file their 9011 Motion after (i) the Trustee

                                                                     9           commenced the Adversary Action in September 2018; (ii) Creditors partially intervened in the

                                                                    10           Adversary Complaint in December 2019; (iii) the Steinmanns served the 9011 Motion in

                                                                    11           September 2020; or (iv) the Court issued the MJOP Ruling and dismissed this case in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           November 2020. Instead, the Steinmanns strategically waited until months after judgment was
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13           already entered, thereby demonstrating that their 9011 Motion clearly is not intended to “deter
                                            ATTORNEYS AT LAW




                                                                    14           [any] subsequent abuses” in this now-closed action, nor possibly could be. In re Yagman, 796

                                                                    15           F.2d at 1183. Rather, by filing their Rule 9011 Motion long after this case has been

                                                                    16           adjudicated, the Steinmanns clearly are attempting to utilize Rule 9011 as a “mere fee shifting

                                                                    17           statute,” in violation of the law prohibiting such misuse of that Rule. In re Quinones, 534 B.R.

                                                                    18           at 648-649 (denying sanctions where debtors failed to seek them until (1) “more than a year

                                                                    19           and a half after their assertion of FRBP 9011 violations”; and (2) after the debtors had prevailed

                                                                    20           in the subject adversary proceedings).

                                                                    21   ///

                                                                    22   ///

                                                                    23   ///

                                                                    24   ///

                                                                    25   ///

                                                                    26   ///

                                                                    27   ///

                                                                    28   ///


                                                                         #118393301v1                                       21
                                                                     Case 8:18-ap-01168-SC        Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16             Desc
                                                                                                  Main Document     Page 27 of 60


                                                                     1   V.      CONCLUSION

                                                                     2           For each of the foregoing reasons, Creditors respectfully request that the Steinmann’s Rule

                                                                     3   9011 Motion be denied in its entirety.
                                                                                                                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                     4    Dated: August 5, 2021
                                                                     5                                               By:      /s/ Richard M. Pachulski
                                                                                                                           Richard M. Pachulski
                                                                     6                                                     Attorneys for Creditors and Intervenors
                                                                                                                           HAUSMAN HOLDINGS, LLC and
                                                                     7                                                     DAVID and PAMELA MOELLENHOFF
                                                                     8    Dated: August 5, 2021                      RAINES FELDMAN LLP
                                                                     9
                                                                                                                     By:      /s/ Hamid R. Rafatjoo
                                                                    10                                                     Hamid R. Rafatjoo
                                                                                                                           Attorneys for Creditors and Intervenors
                                                                    11                                                     HAUSMAN HOLDINGS, LLC and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                           DAVID and PAMELA MOELLENHOFF
                                                                    12
                                                                          Dated: August 5, 2021                      TROUTMAN PEPPER HAMILTON SANDERS LLP
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14                                               By:      /s/ Alan J. Kessel
                                                                                                                           Alan J. Kessel
                                                                    15                                                     Attorneys for Creditors and Intervenors
                                                                                                                           HAUSMAN HOLDINGS, LLC and
                                                                    16                                                     DAVID and PAMELA MOELLENHOFF
                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         #118393301v1                                      22
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                Desc
                                                                                                   Main Document     Page 28 of 60


                                                                     1                             DECLARATION OF HAMID R. RAFATJOO

                                                                     2           I, Hamid R. Rafatjoo, hereby declare as follows:

                                                                     3           1      I am an attorney duly authorized to practice before the United States Bankruptcy Court

                                                                     4   for the Central District of California. I am a Partner of Raines Feldman LLP located at 1800 Avenue

                                                                     5   of the Stars, Suite 1200, Los Angeles, California 90067, counsel of record for Creditors and

                                                                     6   Intervenors Hausman Holdings, LLC and David and Pamela Moellenhoff (collectively, “Creditors”).

                                                                     7           2      I make this declaration in support of Creditors’ opposition (“Opposition”) to the

                                                                     8   Motion for Sanctions Under Rule 9011 of the Federal Rules of Bankruptcy Procedure (the “9011

                                                                     9   Motion”) filed by Defendants Lora Rae Steinmann, Heinz H. Steinmann, Eric Steinmann, Susanna

                                                                    10   Steinmann Wilson, Thomas Steinmann, John Steinmann, Mary Steinmann Sypkens, Teresa Steinmann

                                                                    11   Stapleton, Kay Steinmann Belknap, Jeff Steinmann, and Heinz J. Steinmann (collectively,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the “Steinmanns”). (Adv. Dkt. No. 316). I am over the age of 18 and, except as is otherwise set
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   forth herein, I have personal knowledge of all facts stated herein. If called as a witness, I could and
                                            ATTORNEYS AT LAW




                                                                    14   would testify competently to the facts stated herein.

                                                                    15           3      Attached as Exhibit “A” is a true and correct copy of relevant excerpts of the transcript

                                                                    16   of the July 10, 2017 deposition of Lora Rae Steinmann.

                                                                    17           4      Attached as Exhibit “B” is a true and correct copy of relevant excerpts of the transcript

                                                                    18   of the September 3, 2019 deposition of Lora Rae Steinmann.

                                                                    19           5      Attached as Exhibit “C” is a true and correct copy of relevant excerpts of the transcript

                                                                    20   of the January 29, 2020 examination of Eric Steinmann before the Hon. Catherine Bauer in the above-

                                                                    21   captioned proceeding.

                                                                    22           6      Attached as Exhibit “D” is a true and correct copy of the Proof of Service of the 9011

                                                                    23   Motion.

                                                                    24           7      Attached as Exhibit “E” is a true and correct copy of the relevant excerpts of the

                                                                    25   transcript of the December 17, 2019 hearing in the United States Bankruptcy Court of the Central

                                                                    26   District of California, Santa Ana division, before the Hon. Catherine Bauer, in the above-captioned

                                                                    27   proceeding.

                                                                    28

                                                                         #118132441v1                                      23
                                                                     Case 8:18-ap-01168-SC         Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16              Desc
                                                                                                   Main Document     Page 29 of 60


                                                                     1           8      Attached as Exhibit “F” is a true and correct copy of the relevant excerpts of the

                                                                     2   transcript of the March 3, 2021 hearing in the United States Bankruptcy Court of the Central District

                                                                     3   of California, Santa Ana division, before the Hon. Scott Clarkson, in the Chapter 7 Bankruptcy

                                                                     4   proceeding of Andrea Steinmann Downs, Case No. 8:16-bk-12589-SC.

                                                                     5           I declare under penalty of perjury under the laws of the State of California and the United

                                                                     6   States of America that the foregoing is true and correct.

                                                                     7           Executed this 5th day of August, 2021, at Los Angeles, California.

                                                                     8                                                               /s/ Hamid R. Rafatjoo
                                                                                                                                     Hamid R. Rafatjoo
                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         #118393301v1                                      24
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16   Desc
                        Main Document     Page 30 of 60




                        EXHIBIT A
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16               Desc
                        Main Document     Page 31 of 60

                                 UNITED STATES BANKRUPTCY COURT
                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION


              In re:                                               )
                                                                   )
              ANDREA S. DOWNS,                                     ) CASE NO.
                                                                   ) 8:16-bk-12589-CB
              ___________________________________)




                                      DEPOSITION OF:          LORA STEINMANN
                                      TAKEN ON:               July 10, 2017




                                      37755                        Amy L. Horn
                                                                   CSR No. 7919




                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit A, Page 25
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16              Desc
                         Main Document     Page 32 of 60

          1                   MR. RAFATJOO:        That's what the document says.

          2   The document says she's disowned.                I'm asking why did you

          3   amend your trust to disown Andrea?

          4                   MR. GALLAGHER:         Objection.       The document

          5   speaks for itself.

          6                   MR. RAFATJOO:        It does not.

          7   BY MR. RAFATJOO:

          8             Q.    Why did you disown Andrea?

          9                   MR. GALLAGHER:         Same objection.

         10   BY MR. RAFATJOO:

         11             Q.    You can answer the question.

         12                   MR. GALLAGHER:         You can answer.

         13                   THE WITNESS:        In lieu of what was happening,

         14   we didn't want any of our assets to be given to anyone

         15   else, so we decided that we have a revocable trust, that

         16   we would exclude Andrea from receiving any of our assets.

         17   BY MR. RAFATJOO:

         18             Q.    So if heaven forbid something should happen

         19   to you now, what would happen to Andrea?

         20             A.    She would receive nothing.

         21             Q.    Was Andrea aware of that?

         22             A.    Yes.

         23             Q.    When did she become aware of that?

         24                   MR. GALLAGHER:         Well, objection.          Calls for

         25   speculation as to what Andrea's knowledge is or was.


                                                                                                 47


                Miller & Company Reporters (310) 322-7700 ~ (415) 956-6405 ~ (800) 487-6278
                                          www.millerreporters.com
                                                                            Exhibit A, Page 26
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16   Desc
                        Main Document     Page 33 of 60




                        EXHIBIT B
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16      Desc
                        Main Document     Page 34 of 60

1                    UNITED STATES BANKRUPTCY COURT
2         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
3
4     _____________________________
                                    )
5     In re:                        ) No. 8:16-bk-12589-CB
                                    )
6     ANDREA S. DOWNS               ) Chapter 7
                                    )
7                       Debtor.     )
      _____________________________)
8     THOMAS H. CASEY, Chapter 7    ) Adversary No. 8:18-ap-
      Trustee,                      ) 01167-CB
9                                   )
               Plaintiff,           )
10                                  )
          vs.                       )
11                                  )
      LORA RAE STEINMANN, HEINZ H. )
12    STEINMANN, ERIC STEINMANN,    )
      MARY (SYPKENS) STEINMANN,     )
13    JOHN STEINMANN, TESSIE        )
      (STAPLETON) STEINMANN, KATY )
14    (BELKNAP) STEINMANN, HEINZ    )
      STEINMANN, JEFF STEINMANN,    )
15    TOM STEINMANN, SUSIE (WILSON))
      STEINMANN,                    )
16                                  )
               Defendant.           )
17    _____________________________)
18                  DEPOSITION OF LORA RAE STEINMANN
19                       Wrightwood, California
20                     Tuesday, September 3, 2019
21                              Volume I
22    Reported by:
      VALERIE D. GRANILLO
23    CSR No. 11469
      Job No. 3512642
24
25    PAGES 1 - 80

                                                                   Page 1

                                Veritext Legal Solutions
                                     866 299-5127
                                                                   Exhibit B, Page 27
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16         Desc
                         Main Document     Page 35 of 60

1          Q     Did that impact your feelings about her or your

2     decisions regarding what to do with her end of the trust?

3          A     Explain what you mean by "impact my feelings."

4          Q     You tell me.

5          A     I don't feel any differently about my daughter.

6          Q     Okay.     And if that judgment went away -- well,

7     let me take it back.

8                If that judgment never occurred, would Andrea

9     Downs still be one of the beneficiaries under the trust?

10         A     Yes.

11         Q     If that judgment went away, would you make her a

12    beneficiary of the trust again?

13               MR. HAYS:      Objection; calls for speculation.

14               THE WITNESS:       Yeah.     I won't answer.

15    BY MR. GOLDEN:

16         Q     You can answer the question.

17               MR. HAYS:      You can answer if you know, but it's

18    asking you to speculate a hypothetical.

19               THE WITNESS:       I don't know.           I don't know.

20    BY MR. GOLDEN:

21         Q     What?

22         A     I don't know what people do in the future, you

23    know.    I'm not going to answer that question.

24         Q     I'm asking about you, not other people.

25         A     I don't know what I would do in the future.

                                                                      Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
                                                                       Exhibit B, Page 28
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16         Desc
                         Main Document     Page 36 of 60

1          Q     What would you do today if that happened?

2          A     I would do nothing today.

3          Q     So if that judgment went away, you would not add

4     her in as a beneficiary?

5          A     Not today.

6          Q     Why?

7          A     I'm not going to answer that.

8          Q     Okay.     Just to be clear, you know what you would

9     do, but you're not going to answer that.                  Is that correct?

10    That's all I'm asking?

11         A     You're supposing something.                I don't know.     I

12    don't know.       First of all, we both know that's not going

13    to happen, so this just seems silly.

14         Q     All I'm asking you is when you said I'm not going

15    to answer that, I'm not here to badger you.                  I don't want

16    to badger you in any way.          You said, "I'm not going to

17    answer that."       I'm just clarifying that you're not

18    going -- you know what considerations there would be, and

19    you know what you might do.            But you don't want to answer

20    that; is that correct?

21         A     I have never thought of it, and I don't know.

22    And I answered you already.

23         Q     Okay.     Is there any reason other than the

24    existence of the judgment that you took Andrea out of the

25    trust?

                                                                      Page 72

                                 Veritext Legal Solutions
                                      866 299-5127
                                                                       Exhibit B, Page 29
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16         Desc
                        Main Document     Page 37 of 60

1          A     I think that's our business why we would do that.

2     We are free to move -- do that, anything with any of our

3     children if we want to in the way our trust is written.

4                MR. GOLDEN:     Move to strike as nonresponsive.

5          Q     Is there any other reason?

6                You can repeat the last question, actually.

7                (Record Read.)

8                THE WITNESS:      No.

9     BY MR. GOLDEN:

10         Q     And do you have -- do you intend one day to share

11    assets with Andrea?

12         A     No.

13         Q     Why?

14         A     Because this judgment is going to be going on

15    longer than I am.

16         Q     But -- understood.         Understood.

17         A     I think that's clear.

18         Q     Understood.     Understood.         Other than the

19    judgment, she would have some interest in those assets?

20         A     What are you getting at?

21         Q     Well, if the judgment wasn't there, she would

22    have been still there as a beneficiary.

23         A     Yes.     I already answered that.

24         Q     Right.     Yes, you did.       Yes, you did.    And as a

25    beneficiary, she would have an entitlement to assets

                                                                  Page 73

                                Veritext Legal Solutions
                                     866 299-5127
                                                                      Exhibit B, Page 30
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16   Desc
                        Main Document     Page 38 of 60




                        EXHIBIT C
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                        Main Document     Page 39 of 60




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                          )       Case No. 8:16-bk-12589-CB
                                         )
       5   ANDREA STEINMANN DOWNS,       )       Chapter 7
                                         )
       6             Debtor.             )       Santa Ana, California
           ______________________________)       Wednesday, January 29, 2020
       7                                 )       1:00 p.m.
                                         )
       8   CASEY,                        )       Adv. No. 8:18-ap-01168-CB
                                         )
       9             Plaintiff,          )
                                         )
      10        vs.                      )
                                         )
      11   STEINMANN, et al.,            )
                                         )
      12             Defendants.         )
           ______________________________)
      13

      14                                      CONT STATUS CONFERENCE RE:
                                              COMPLAINT: (1) TO AVOID AND
      15                                      RECOVER FRAUDULENT TRANSFERS
                                              PURSUANT TO 11 U.S.C. SECTIONS
      16                                      548(A)(1)(A), 544(B) AND 550;
                                              (2) FOR IMPOSITION OF A
      17                                      RESULTING TRUST; (3) FOR
                                              DECLARATORY RELIEF; (4) FOR
      18                                      PRESERVATION OF THE TRANSFER
                                              FOR THE BENEFIT OF THE ESTATE;
      19                                      (5) FOR ATTORNEYS' FEES AND
                                              COSTS
      20

      21                       TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE CATHERINE BAUER
      22                    UNITED STATES BANKRUPTCY JUDGE
      23

      24
         Proceedings produced by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit C, Page 31
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                         Main Document     Page 40 of 60


                                                                                          67
       1 BY MR. GOLDEN:

       2 Q     So who made the decision on the first amendment?
       3 A     The trustees in the trust, which would be both of my
       4 parents and myself.

       5 Q     Were the other family members involved in those
       6 discussions?

       7 A     Not to my knowledge.
       8 Q     And what was the thought process being doing that first
       9 amendment?

      10                MR. LARSON:   I'll just object to foundation.                As
      11 to this witness, certainly he can describe his thought

      12 processes.      I think to ask about the thought processes of
      13 his parents is beyond the pale.

      14                MR. KESSEL:   Unless it's communicated in meetings,
      15 unless they express their thought process.

      16 BY MR. GOLDEN:

      17 Q     You had a meeting with the parents to discuss whether
      18 or not you should have the first amendment or not?

      19 A     There was a meeting.        We discussed that.
      20 Q     About how long was the meeting?
      21 A     I can't recall.
      22 Q     Okay.     And at the meeting, what was discussed?
      23 A     That there was this -- Annie was in some litigation
      24 with some people that, you know, were not interested in

      25 anything other than, you know, litigating her to death, and




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit C, Page 32
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                        Main Document     Page 41 of 60


                                                                                         68
       1 it's a fact.     You know, it's millions of dollars, over 4.7
       2 million dollars, chasing some 500,000 or $700,000

       3 investment, and, you know, it would be a good idea to remove

       4 her from the trust and remove us from this thing, because

       5 it's going to be a burden on everybody.

       6 Q     Were the other -- and were there any conversations at
       7 all with the other siblings about this?

       8 A     What?
       9 Q     Were there any conversations with the other siblings
      10 about this?

      11 A     About removing Annie?
      12 Q     Yes.
      13 A     Not that I can recall.
      14 Q     What was Andrea Downs' reaction to this?
      15 A     I don't believe I told Annie this, or discussed it with
      16 her, until after she had discussed it with maybe my parents,

      17 and I believe, from whatever I understood, she was not --

      18 didn't maybe understand it, or the reasons why at first,

      19 but, you know, she came to accept it.

      20 Q     And did she get financial support after that from the
      21 other siblings at all?

      22 A     I don't know, but I don't believe so.
      23 Q     Did she get any financial support from you?
      24 A     You know, nothing of significance.          I can't think of
      25 anything, maybe a gift or something of that, but, you know,




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit C, Page 33
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16   Desc
                        Main Document     Page 42 of 60




                        EXHIBIT D
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16      Desc
                        Main Document     Page 43 of 60




                                                                   Exhibit D, Page 34
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16      Desc
                        Main Document     Page 44 of 60




                                                                   Exhibit D, Page 35
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16      Desc
                        Main Document     Page 45 of 60




                                                                   Exhibit D, Page 36
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16      Desc
                        Main Document     Page 46 of 60




                                                                   Exhibit D, Page 37
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16   Desc
                        Main Document     Page 47 of 60




                        EXHIBIT E
Case 8:18-ap-01168-SC
     8:16-bk-12589-CB   Doc 760
                            331 Filed 01/10/20
                                      08/05/21 Entered 01/10/20
                                                        08/05/21 10:41:26
                                                                 20:12:16      Desc
                        Main
                         MainDocument
                              Document Page
                                          Page48
                                               1 of
                                                  of71
                                                     60




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                          )       Case No. 8:16-bk-12589-CB
                                         )
       5   ANDREA STEINMANN DOWNS,       )       Chapter 7
                                         )
       6             Debtor.             )      Santa Ana, California
           ______________________________)      Tuesday, December 17, 2019
       7                                 )      10:00 a.m.
           CASEY,                        )
       8                                 )       Adv. No. 8:18-ap-01168-CB
                     Plaintiff,          )
       9                                 )
                vs.                      )
      10                                 )
           STEINMANN, ET AL.,            )
      11                                 )
                     Defendants.         )
      12   ______________________________)
      13                                      MOTION FOR ENTRY OF ORDER:
                                              (1) COMPELLING TESTIMONY OF
      14                                      LORA RAE STEINMANN AT COURT
                                              ORDERED 2004 EXAMINATION;
      15                                      (2) IMPOSING MONETARY
                                              SANCTIONS;
      16                                      (3) FINDING CIVIL CONTEMPT;
                                              AND
      17                                      (4) AWARDING ATTORNEYS’ FEES
                                              AND COSTS
      18
                                              TRUSTEE’S MOTION RE: JOINT
      19                                      STIPULATION ON DISPUTED ISSUES
                                              REGARDING COMPELLING TESTIMONY
      20                                      OF LORA RAE STEINMANN AT COURT
                                              ORDERED 2004 AND COMBINED
      21                                      DEPOSITION AND EXAMINATION AND
                                              PRODUCTION OF DOCUMENTS
      22

      23

      24
         Proceedings recorded by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit E, Page 38
Case 8:18-ap-01168-SC
     8:16-bk-12589-CB   Doc 760
                            331 Filed 01/10/20
                                      08/05/21 Entered 01/10/20
                                                        08/05/21 10:41:26
                                                                 20:12:16      Desc
                        Main
                         MainDocument
                              Document Page
                                          Page49
                                               2 of
                                                  of71
                                                     60


                                                                                         ii
       1                                      CONT STATUS CONFERENCE RE:
                                              COMPLAINT:
       2                                      (1) TO AVOID AND RECOVER
                                              FRAUDULENT TRANSFERS PURSUANT
       3                                      TO 11 U.S.C. SECTIONS
                                              548(a)(1)(A), 544(b) and 550;
       4                                      (2) FOR IMPOSITION OF A
                                              RESULTING TRUST;
       5                                      (3) FOR DECLARATORY RELIEF;
                                              (4) FOR PRESERVATION OF THE
       6                                      TRANSFER FOR THE BENEFIT OF
                                              THE ESTATE;
       7                                      (5) FOR ATTORNEYS’ FEES AND
                                              COSTS
       8

       9                       TRANSCRIPT OF PROCEEDINGS
                         BEFORE THE HONORABLE CATHERINE BAUER
      10                    UNITED STATES BANKRUPTCY JUDGE
      11 APPEARANCES:

      12 For the Hausman and                  HAMID R. RAFATJOO, ESQ.
           Moellenhoff Creditors:             Raines Feldman, LLP
      13                                      1800 Avenue of the Stars
                                              12th Floor
      14                                      Los Angeles, California 90067
                                              (310) 440-4100
      15
                                              ALAN J. KESSEL, ESQ.
      16                                      Pepper Hamilton, LLP
                                              4 Park Plaza, Suite 1200
      17                                      Irvine, California 92614
                                              (949) 567-3500
      18

      19 For Lora Rae Steinmann,              D. EDWARD HAYS, ESQ.
           Heinz H. Steinmann and             Marshack Hays, LLP
      20   Eric Steinmann:                    870 Roosevelt
                                              Irvine, California 92620
      21                                      (949) 333-7777
      22 For the Chapter 7 Trustee:           JEFFREY I. GOLDEN, ESQ.
                                              Weiland, Golden & Goodrich,
      23                                        LLP
                                              650 Town Center Drive
      24                                      Suite 950
                                              Costa Mesa, California 92626
      25                                      (714) 966-1000




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit E, Page 39
Case 8:18-ap-01168-SC
     8:16-bk-12589-CB    Doc 760
                             331 Filed 01/10/20
                                       08/05/21 Entered 01/10/20
                                                         08/05/21 10:41:26
                                                                  20:12:16      Desc
                         Main Document     Page 50
                                                18 of 60
                                                      71


                                                                                          15
       1 look for all the documents.          So, these have only been six or
       2 seven or eight pages, but she said, I never went through my

       3 e-mails, I never -- you know, so you want people to have

       4 acknowledge that they’ve looked for what they can and they

       5 found what they have.         So that would be the ideal situation.
       6                And we just, we didn’t want to ink Eric’s
       7 examination without the Court being able to rule on the

       8 matters before the Court, because otherwise we felt, I felt

       9 we’re going to be in the same situation again.

      10                THE COURT:   I want there to be some teeth here.                  I
      11 was just -- I mean, Eric needs to come here.              I’m just so
      12 tired of this.       He’s in the background actively doing
      13 things.    He needs to be here.
      14                MR. RAFATJOO:    I agree, your Honor.
      15                THE COURT:   And my -- I’m not holding my breath
      16 for him to give up any docs, really I’m not.

      17                All right.   I’m open to suggestions.        I’m going to
      18 let Mr. Hays -- I’m just tried, Mr. Hays, of these people.

      19 I’m really tired.        I understand they don’t like being sued,
      20 but the Trustee has an obligation here, and we need answers

      21 to questions.       Is there a side deal here?
      22                What -- you know, she was cut out of the trust
      23 right before she filed bankruptcy, right after a major

      24 judgment.      Yeah, there seems to be some coordination if you
      25 just look at the surface.         But since we’re getting no




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit E, Page 40
Case 8:18-ap-01168-SC
     8:16-bk-12589-CB    Doc 760
                             331 Filed 01/10/20
                                       08/05/21 Entered 01/10/20
                                                         08/05/21 10:41:26
                                                                  20:12:16      Desc
                         Main Document     Page 51
                                                19 of 60
                                                      71


                                                                                          16
       1 cooperation from them whatsoever --

       2                MR. RAFATJOO:    Your Honor --
       3                THE COURT:    -- you would think if there wasn’t
       4 anything, we would be getting cooperation.

       5                MR. RAFATJOO:    One of the questions that Mr.
       6 Golden asked was, have you given Andrea any money?

       7                THE COURT:    Yeah, I’m --
       8                MR. RAFATJOO:    We’re not answering that.
       9                THE COURT:    Yeah, that’s ridiculous.       I’m sorry.
      10                MR. GOLDEN:    Or what interest did she have -- you
      11 know, what was her interest in the trust at one point in

      12 time?   What was the interest in -- what was her interest in
      13 the trust at the time it was gone?

      14                I mean, even from her -- even from a very narrow
      15 perspective, without even context or anything else like

      16 that, those are -- you know, as the Trustee, Mr. Casey

      17 should be in a position to know that.

      18                And I’ll tell you, too -- and I don’t want to
      19 interrupt the flow of communication, but, you know, my --

      20 there is a lot of communication about -- comments about how,

      21 you know, we’re not moving fast enough.

      22                I will put on the record, Mr. Casey’s admonition
      23 to me in this case is, get this case resolved as quickly as

      24 possible for the creditors, for cost, for the Court, because

      25 many courts, especially this Court, doesn’t like adversaries




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit E, Page 41
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16   Desc
                        Main Document     Page 52 of 60




                        EXHIBIT F
Case 8:18-ap-01168-SC   Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                        Main Document     Page 53 of 60




       1                    UNITED STATES BANKRUPTCY COURT
       2                    CENTRAL DISTRICT OF CALIFORNIA
       3                                  --oOo--
       4 In Re:                        )         Case No. 8:16-bk-12589-SC
                                       )
       5 ANDREA STEINMANN DOWNS,       )         Chapter 7
                                       )
       6           Debtor.             )         Santa Ana, California
         ______________________________)         Wednesday, March 3, 2021
       7                                         11:00 a.m.
       8                                      CONT'D HEARING RE: MOTION FOR
                                              ALLOWANCE AND PAYMENT OF
       9                                      ADMINISTRATIVE CLAIM OF NORIO,
                                              INC. IN THE AMOUNT OF
      10                                      $50,000.00
      11                                      CONT'D HEARING RE: MOTION FOR
                                              ALLOWANCE AND PAYMENT OF
      12                                      ADMINISTRATIVE CLAIM OF
                                              CREDITORS HAUSMAN HOLDINGS,
      13                                      LLC AND DAVID AND PAMELA
                                              MOELLENHOFF PURSUANT TO 11
      14                                      U.S.C. SECTION 503(B)(1)(A) IN
                                              THE AMOUNT OF $74,722.00
      15
                                              CONT'D HEARING RE: MOTION FOR
      16                                      ALLOWANCE AND PAYMENT OF
                                              ADMINISTRATIVE EXPENSE CLAIM
      17                                      OF CREDITORS HAUSMAN HOLDINGS,
                                              LLC AND DAVID AND PAMELA
      18                                      MOELLENHOFF PURSUANT TO 11
                                              U.S.C. SECTIONS 503(B)(3)(D)
      19                                      AND 503(B)(4) IN THE AMOUNT OF
                                              $531,645.08
      20
                                              CONT'D HEARING RE: MOTION OF
      21                                      BOSLEY TILL LLP FKA BOSLEY
                                              TILL NEUE & TALERICO LLP FOR
      22                                      ALLOWANCE AND PAYMENT OF ITS
                                              CHAPTER 11 SECTION 503(B)
      23                                      ADMINISTRATIVE EXPENSE CLAIM
      24
         Proceedings produced by electronic sound recording;
      25 transcript produced by transcription service.




                                                        Briggs Reporting Company, Inc.
                                                                    Exhibit F, Page 42
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                         Main Document     Page 54 of 60


                                                                                              13
       1 the status of the 727?         Does she have her -- I'm sorry.
       2 Your $5,000,000 judgment is nondischargeable at this point,

       3 correct?

       4                MR. RAFATJOO:    Correct, your Honor.
       5                THE COURT:   So all you're hoping for is, after you
       6 collect the $5,000,000, you can collect the $75,000.                    Okay.
       7 Well, maybe your --

       8                MR. RAFATJOO:    Plus interest.
       9                THE COURT:   Maybe your client can loan the money
      10 estate -- the estate money, and then have them pay it to

      11 you.   That's a possibility.        I have no legal authority.                   I
      12 can't find any, and the movant hasn't provided any, to

      13 support the request with respect to the nondischargeability.

      14                So I'm going to deny this motion, but I have to
      15 tell you that I have reviewed, as Mr. Rafatjoo has said, the

      16 entire record of this entire case, and I appreciate the work

      17 that was done in advancing their own claims, and finding

      18 lots of information that was uncovered, and that effort is

      19 not unnoted by this Court, and please convey that back to

      20 your clients, Mr. Rafatjoo.

      21                MR. RAFATJOO:    Thank you, your Honor.
      22                THE COURT:   Thank you.
      23                Item Number 4 is the motion for allowance of
      24 payment of administrative expense claims of creditors

      25 Hausman Holdings, LLC, and David and Pamela Moellenhoff




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 43
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                         Main Document     Page 55 of 60


                                                                                          16
       1 magnitude of their claim?         Absolutely.     But that doesn't
       2 mean that what we did didn't provide substantial benefits to

       3 these estates.       That doesn't mean that the work that we did
       4 didn't, in a way, cut down on the Chapter 7 admin claims for

       5 the work that Mr. Golden would have had to do to deal with

       6 these assets and these disclosures.

       7                I understand that it's $500,000 that we will never
       8 see, because there's only $10,000 in the pot, if that, but

       9 that doesn't take away from the work that we did and the

      10 benefit that it provided to these estates.             It's not
      11 contemplatable.       I can't say that we spent 500,000 of her
      12 $3,000,000 worth of assets.         I wish I could.       But the work
      13 that we did helped maintain the integrity of the process.

      14                The work that we did kept this Debtor's feet to
      15 the fire, and that provides a benefit.            We did it.        We're
      16 never going to get reimbursed for it, come to accept that,

      17 but, as an admin claim, I think it's just a matter of, it's

      18 the right thing to do, because we did make a substantial

      19 contribution.       We did provide benefits.       It doesn't
      20 quantify, but we did do it.         And based on that, your Honor,
      21 we request that the motion be granted.

      22                THE COURT:   Mr. Rafatjoo, I appreciate all of your
      23 comments, and, again, I want to again amplify my comments

      24 about your clients' efforts in this entire case, and what I

      25 consider good faith efforts.          They were doing exactly what




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 44
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                         Main Document     Page 56 of 60


                                                                                          17
       1 they needed to do, and especially because of the amount of

       2 their claim, you know, whether proven at the time or not,

       3 whether determined to be dischargeable or not.

       4                So I highly acclaim you and your work, and your
       5 associate attorneys, and your clients, for fulfilling, I

       6 believe, a good civil commitment.           I also wanted to
       7 compliment everyone in the entire process on the civility

       8 that I have seen throughout this case.

       9                I need to make another observation unrelated to
      10 this case.      I noticed that counsel, Zinser, has arrived, and
      11 I wanted just to let her know that we've already undertaken

      12 Item Number 10 on the calendar, and the sale went forward.

      13 If she wants to stick around and watch this, that's fine,

      14 but I notice that she has made an appearance on the screen.

      15                MS. ZINSER:    Thank you.    I will leave.
      16                THE COURT:    No, you can stay.     It's just, you
      17 probably didn't -- you came a little late, and you probably

      18 didn't know that we took Item Number 10 first.

      19                MS. ZINSER:    Wonderful.
      20                THE COURT:    And let me give you a little update.
      21 The property was sold to Chen and Chan for $246,000.

      22                MS. ZINSER:    Wonderful.    Thank you.
      23                THE COURT:    Thank you.
      24                Mr. Golden, would you like to address your
      25 opposition to this motion?




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 45
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                         Main Document     Page 57 of 60


                                                                                          21
       1 services were actions that would have been taken by the

       2 party on its own behalf, absent an expectation of

       3 reimbursement from the estate -- and the Court will note Mr.

       4 Rafatjoo's comments that it's obvious that they would have

       5 taken all of these actions -- three, whether the party can

       6 demonstrate that its actions provided a direct and

       7 significant and demonstrable benefit to the estate, four,

       8 whether the benefit conferred upon the estate exceeds the

       9 costs sought to obtain that benefit, and whether the actions

      10 were duplicative of those being taken by other parties.

      11                I draw that from the case of In Re: 1250 Oceanside
      12 Partners, 519 B.R. 802, at 806 to 807, which is from the

      13 Bankruptcy Court from the District of Hawaii, 2014.

      14                The movants, as the holders of an approximately
      15 $5,000,000 claim, would have undertaken those actions absent

      16 any reimbursement by the estate.          Further, those actions
      17 lack any direct and significant and demonstrable benefit to

      18 the estate, and far exceed the costs sought to obtain the

      19 benefit, and are duplicative to the work that was or should

      20 have been undertaken by other parties in the case,

      21 especially the Chapter 7 Trustee.

      22                In light of the foregoing, this Court will deny
      23 the motion.

      24                So I want to thank you again for all of the work,
      25 and I really, seriously and sincerely, want you to convey to




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 46
Case 8:18-ap-01168-SC    Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16       Desc
                         Main Document     Page 58 of 60


                                                                                          22
       1 your clients this Court's appreciation and complete

       2 understanding of what they were seeking and they obtained in

       3 the form of a nondischargeability result, but I can't help

       4 you on the administrative claim.

       5                MR. RAFATJOO:    Thank you, your Honor.
       6                THE COURT:    Thank you very much.
       7                MR. RAFATJOO:    Your Honor, I will submit the
       8 orders on both of those.

       9                THE COURT:    If you'd like to.     You're not the
      10 prevailing party, but I appreciate the effort.

      11                MR. RAFATJOO:    Might as well take care of it.
      12                THE COURT:    All right.   Well, thank you, and
      13 please just say that they're denied based upon the

      14 statements on the record.

      15                MR. RAFATJOO:    Will do, your Honor.
      16                THE COURT:    Thank you.
      17                Finally, Item Number 5.      This is the continued
      18 hearing on the motion of Bosley, Till, LLP, for payment

      19 of -- allowance and payment of its Chapter 7 Section 503(b)

      20 administrative claims.

      21                Appearances, please.
      22                MR. TILL:    Good morning, your Honor.       James Till
      23 on behalf of Bosley Till, LLP.

      24                MR. GOLDEN:    Good morning, your Honor.         Jeffrey
      25 Golden, Weiland Golden Goodrich, on behalf of the Trustee.




                                                         Briggs Reporting Company, Inc.
                                                                     Exhibit F, Page 47
        Case 8:18-ap-01168-SC                     Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                                      Desc
                                                  Main Document     Page 59 of 60



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1800 Avenue of the Stars, 12th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify):
  HAUSMAN HOLDINGS, LLC’S AND DAVID AND PAMELA MOELLENHOFF’S AND THEIR
  COUNSEL’S OPPOSITION TO DEFENDANTS’ MOTION FOR SANCTIONS UNDER RULE 9011
  OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE; MEMORANDUM OF POINTS
  AND AUTHORITIES; AND DECLARATION OF HAMID R. RAFATJOO
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 5, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Ryan W Beall rbeall@lwgfllp.com,
        vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com;rbeall@ecf.courtdrive.com
       Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
       Justin S Draa jdraa@dld-law.com
       Jeffrey I Golden jgolden@wgllp.com,
        kadele@ecf.courtdrive.com;cbmeeker@gmail.com;lbracken@wgllp.com;gestrada@wgllp.co
        m
       D Edward Hays ehays@marshackhays.com,
        ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;c
        mendoza@ecf.courtdrive.com
       Gerald P Kennedy gerald.kennedy@procopio.com,
        kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
       Laila Masud lmasud@marshackhays.com,
        lmasud@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com
       Aram Ordubegian ordubegian.aram@arentfox.com
       Richard M Pachulski rpachulski@pszjlaw.com
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
       Faye C Rasch frasch@wgllp.com,
        kadele@wgllp.com;lbracken@wgllp.com;gestrada@wgllp.com
       Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
       Annie Y Stoops annie.stoops@arentfox.com, yvonne.li@arentfox.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
    

                                                                                            Service information continued on attached page




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
1991916.1
        Case 8:18-ap-01168-SC                     Doc 331 Filed 08/05/21 Entered 08/05/21 20:12:16                                      Desc
                                                  Main Document     Page 60 of 60


2. SERVED BY UNITED STATES MAIL:
On (date) _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 5, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

The Honorable Scott C. Clarkson
United States Bankruptcy Judge
411 West Fourth Street
Suite 5130
Santa Ana, CA 92701-4393



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 8/5/2021            Bambi Clark                                                                /s/ Bambi Clark
 Date                                     Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
1991916.1
